- `../

. -CaS_e 14-50_333-98 DOC. 483-1 Entered 03/25/19 10:47:21 Page 1 of 119

   

hawk “%““ '""@ WP+ &F wm

-9`\§- l@\@-

 

 

 

Case 14-50333-QS Doc 483-1 Entered 03/25/19 10:47:21 Page 2 of 119

d,_. »-.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case NO. 14-50333-BTB

 

 

IN RE:
Chapter 7
ANTHONY THOMAS AND

WENDI THOMAS, 300 LaS Veqas Blvd. South

Las Vegas, NV 89101
Debtors.

Thursday, September 13, 2018
1240 p.m.

TRANSCRIPT OF STATUS HEARING FOLLOWING HEARING RE: DOC NO. 358
MOTION TO WITHDRAW AS ATTORNEY OF RECORD AND FOR CLARIFICATION
OF STATUS OF COUNSEL, ETC. FILED BY LAUREY MILES MACAULEY
ON BEHALF OF MACAULEY LAW GROUP, P.C.;

MOTION FOR TURNOVER FILED BY JEFFREY L. HARTMAN
ON BEHALF OF JERI COPPA-KNUDSON [353]

BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

 

APPEARANCES:

For the Debtors: ANTHONY THOMAS, Pro Se
7725 Peavine Peak Court
Reno,'NV 89523

For the Chapter 7 Hartman & Hartman

TruStee: By: JEFFREY L. HARTMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324-2800

Audio Operator: Illuminada Starzyk, ECR

Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, 1N 46038

(855) 873-2223
www.accesstranscripts.com

Proceedings recorded by electronic Sound recordinq,
transcript produced by transcription Service.

 

 

 

 

 

 

 

 

 

 

Case 14-50333-QS Doc 483-1 Entered 03/25/19 10:47:21 Page 3 of 119

,,.... ._`_

I N D E X
9/13/18

WITNESS DIRECT CROSS REDIRECT RECROSS

Anthony Thomas 39 - by The Court

EXHIBITS: M
FOR THE TRUSTEE:

1 - Email dated 9/7/18 22
2 - Decision by State Bar of California 22
3 - Printout of State Bar of California results 22

 

ACCESS TRANSCRIPTS, LLC ;j_: 1-855~USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 4 of 119

,__ ,~

32
THE COURT: You are dishonest.

MR. THOMAS: No, it's not. l‘m not being dishonest,

Your Honor.

THE COURT: Well, what about the fraud judgment that
was entered against you for several million dollars?

MR. THOMAS: What fraud judgment? The Kenmark case
where you didn‘t let me put in any evidence to show --

THE COURT: NO, no.

MR. THOMASc -- that they were an investor?

THE COURT: In state court.

MR. THOMAS: You blocked evidence --

THE COURT: ln state -- in state ~-
MR. THOMAS: -~ over and over.
THE COURT: -- in state court, the fraud judgment

that was entered against you.

MR. THOMAS: That judgment is in the process of being
turned over because the attorneys were convicted of fraud.
we‘re filing a case in California for that right now. They --

THE COURT: And you are currently the subject of a
fraud judgment entered against you. ls that correct?

MR. THOMAS: It was -- yeah, because of illegal acts
from my attorney. They never disclosed that there was fraud in
the judgment to me. lt was said under Counts 4 and 5. They
never told me that -- nobody in the courtroom ever said that

there was fraud, and my attorney told me =!

 

ACCESS TRANSCRIPTS, LLC :I; 1-855_-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 5 of 119

33
THE COURT: Except the judge.

MR. THOMAS: No, we did not.

THE COURT: Then why was there a judgment entered
that said fraud?

MR. THOMAS: It's not in the record at all that there
was fraud.

THE COURT: Why --

MR. THOMAS: They --

THE COURT: Stop. Why would the judge enter a
judgment that said you had committed fraud?

MR. THOMAS: The judge didn't enter a -- on the
record, the judge said all parties are agreeing to no
wrongdoing. And Tersini's attorneys said that there was -- all
parties are agreeing to no wrongdoing. And they slipped in
under -~ because they -~ the attorneys colluded to put four --
Counts 4 and 5.in there and never said what they were. The
judge didn't even know what they were.

And so when it was read onto the record, they never
let me see a copy of the settlement agreement. 1 never got to
see it. l never got to sign it. And my attorney told me that
I wasn't liable at all, that Mr. Gardner was taking 100 percent
of the responsibility. His --

THE COURT: However, there was a judgment entered
against -- listen to me. There was a judgment entered against

you that said you had committed fraud. Was there not?

,
i=§W\
= \¢; (-e
L,/ r,'

ACCESS TRANSCRIPTS, LLC :]:; 1-855-USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 6 of 119

34

MR. THOMAS: There was a -- the fraud was committed
on me, Your Honor.

THE COURT: Answer my question.

MR. THOMAS: And 1'm going to answer your question.

THE COURT: Was -- answer my question. Was there a

judgment entered against you that you had committed fraud?

MR. THOMAS: Only by you, Your Honor.

THE COURT: No, that's not true. There was a
California state judgment that was entered against you.

MR. THOMAS: There was -- there was a California
state judgment, but they never revealed the fraud to the judge
or myself.

THE COURT: 1 didn't ask you that. 1 asked you if
there was a judgment entered against you that said you had
committed fraud in a California state court.

MR. THOMAS: Yes. And that judgment was only because
you lifted the stay through the bankruptcy. You lifted the
stay so they could go in and get a fraud judgment against me.
There was no fraud judgment before.

THE COURT: 1 lifted the stay so they could go
forward with litigation.

MR. THOMAS: And get a fraud judgment against me.

THE COURT: 1 had no idea what they were going to do.

MR. THOMAS: Well, 1 did. 1 knew exactly what they

were going to do and that‘s why 1 asked you not to lift the

."

z »::_ ,
¢.-4 "r\) fagg r""

ACCESS TRANSCRIPTS, LLC :]; 1~855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 7 of 119

35
stay because 1 was not aware of the fraud because 1 was lied to
by my counsel and they committed fraud on the Court. They
didn't tell the judge that there was fraud in there. The judge
said on the record, all parties are agreeing to no wrongdoing.
Mr. Silver, Mr. Kenmark's attorney, said the exact same thing.
All parties --

THE COURT: Well, let me ask you this.

MR. THOMAS: -- are agreeing to no wrongdoing.

THE COURT: Have you appealed?

MR. THOMAS: Huh?

THE COURT: Have you appealed? Did you appeal the
California state judgment?

MR. THOMAS: 1 am filing a case to have the whole
thing turned over. The attorneys that represented me -~

THE COURT: Answer --

MR. THOMAS: -- have been convicted of fraud.

THE COURT: Answer my question first. Have you
appealed the California state judgment?'

MR. THOMAS: 1‘m in the process of doing that right
now, okay. We're having it turned over --

THE coURT: stop.

MR. THOMAS: -- on the basis of fraud.

THE COURT: Stop. Stop.

MR. THOMAS: 1‘m filing a motion with the Court.

THE COURT: And have you gotten a stay of the

r` 1
§ §
,._a }i.<_`h a {""

ACCESS TRANSCRIPTS, LLC :;E' 1-855-USE-ACCESS (873-2223)

\

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24'

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 8 of 119

36

judgment pending your efforts to get it overturned?

MR. THOMAS: Not yet, but we will.

THE COURT: Okay. so --

MR. THOMAS: We‘re in the -- 1‘m in that process
right now, Your Honor.

THE COURT: All right. So you have a fraud judgment
against you that is current?

MR. THOMAS: Yes.

THE COURT: That's one of the reason 1 think you are

dishonest.

 

MR. THOMAS: Because 1 was defrauded by my attorneys
and --

THE COURT: That‘s not what the judgment says. The
judgment says you committed fraud.

MR. THOMAS: You can read the transcript. The judge
said that all parties are agreeing to no wrongdoing.

THE COURT: What 1 care about is what the judgment
says.

MR. THOMAS: The judge didn't know what the judgment
said. He wasn't even there. He didn't sign off on the
judgment.

THE COURT: 1 think that‘s highly unlikely.

MR. THOMAS: No. He didn‘t. Judge Nichols was gone
when they went in and got the judgment. They got it from

another judge.

ACCESS TRANSCRIPTS, LLC _['_ 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 9 of 119

37
THE COURT: You nonetheless have an active judgment
finding you committed fraud. That‘s one of the reasons 1 don't

think you‘re credible and 1 don't think you‘re honest.

MR. THOMAS: Well, then you shouldn't be my judge
because if you Can‘t be independent, then you shouldn't be the
judge. You should recuse yourself right now.

THE COURT: 1 should not because --

MR. THOMAS: You should be because you‘re biased
against me.

THE COURT: No, 1‘m not. The only way 1 know about
this to know that you have committed fraud is by virtue of what
has happened in this case. 1 am allowed to make findings and
have impressions based on what has happened in this case.

MR. THOMAS: Your Honor, you blocked evidence in the
Tracini case throughout that showed that he was an investor.
There never was a loan.

THE COURT: And have you --

MR. THOMAS: And there was never funds --

THE COURT: And have you appealed that judgment?

MR. THOMAS: Yes, 1 have, Your Honor.

THE COURT: And where is it?

MR. THOMAS: Your case is in the Ninth Circuit Court

right now.

THE COURT:. That's fine. And they may overturn me.

1 don't know.

 

ACCESS TRANSCRIPTS, LLC "i*' 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 10 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

/'-

38
MR. THOMAS: 1 believe they will.

THE COURT: They could.

MR. THOMAS; 1 believe they will.

THE COURT: They could. 1 don't know.

MR. THOMAS: And 1 believe the case in Santa Clara
County is going to be overturned, too, Your Honor, and 1 think
1 will be out of the bankruptcy because 1 didn't own anybody
any money.

THE COURT: Okay. Well --

MR. THOMAS: And the fraud was committed on me. And
you have taken it out on me since day one, me and my family.

And you've been biased. You blocked all the evidence that 1

tried to get into the court case showing that -- there never
was a loan. There never was a loan. There was no funds that
ever came to me, ever.

THE COURT: Okay. Well, 1 think you should address

Mr. Hartman's turnover motion.

MR. THOMAS: Okay. 1‘m here to address it right now,
and 1 want to address all the points where he lied. And the

law is in my favor because ~~

THE COURT: Please stop. Stop. Please step forward
and be sworn¢ What document are you looking at, sir?

MR. THOMAS: 1‘m looking at the declaration of

Jeffrey Hartman.

THE COURT: And what document is that in?

"'° k fires /“_..
71 ¢" ="`
' 5

..-=.l`
’.\

ACCESS TRANSCRIPTS, LLC _i*' 1-855-USE~ACCESS (873-2223)

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 11 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

A. Thomas - Court Examination 49

THE COURT: Yes, please.

MR. HARTMAN: Okay. The question 1 think Mr. Thomas
is asking to testify to is whether or not the statements in my

declaration are accurate.

THE COURT: And 1 don't have your declaration in
front of me. Declaration of Jeffrey Hartman? Yes.
MR. HARTMAN: Right .

THE COURT: Okay.

MR. HARTMAN: On page 2, this is docket entry 404,
page 2, paragraph 6 is the one we were talking about. And it
says that in looking at question 10, 1 interpreted it to mean
-- interpreted it to say that in 2008 they transferred the
residence to the parents for $200,000. That's what docket
entry 1, page 36 says. Now he may say that 1 didn‘t tell my
attorneys to say that, but he signed the schedules and
statements.

THE WITNESS: 1 didn't sign it.
MR. HARTMAN: Well --

BY THE COURT:

Q Mr. Thomas, listen, your schedules and statements say that
it's misleading, but there where talks about the value of the
residence in Portola, there's $200,000 in that space. Do you
see that?

A k 1 do see that, but there's also $25,000 in that space.

Q Right.

__, F,.r-r.-
»-r~<» £`_1, E*’z c»'-

*_‘ .\. _,;»

ACCESS TRANSCRIPTS, LLC _l" 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 12 of 119

A. Thomas - Court Examination 50
A And 1 made it clear on the record with the trustee.
Q And this is a document that you authorized by your

signature to be done. So this is confusing. This is a

 

 

 

confusing thing.

A That's why 1 cleared it up in the 341 meeting with the
trustee. So she -- her saying she didn't know. There‘s
specific questions about that in the 341 meeting, and 1
presented those -- those questions as evidence. And we can go
through every single one of those.

THE COURT: No, we‘re done here. This is not -- what
we‘re going to do is we‘re going to address Mr. Hartman's
motion for turnover, and you can address that.

BY THE COURT:

Q The trustee has the right to turn over property that‘s not
exempt. The house in Portola is not exempt.

A Under the law, 1 believe you‘re wrong, Your Honor, and
you‘re not letting me --

Could you stop, sir?

-- present the law.

Would you --

You‘re --

0 Y O Y 0

Would you not interrupt me, please? The trustee has filed
a motion to turn over. The property is not listed in -- the
property is still listed in your name.

A But the turnover motion is not --

L

ll fl
--r r'_'_‘,/~..\ (f""
.-,,z. 1
. _r,,,_

ACCESS TRANSCRIPTS, LLC ;I; 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 13 of 119

51

Q Listen to me.

A They already -- they admit in this motion themself that
there's an adversary complain with my parents, that there's a
dispute over the property. And a turnover motion is not the

proper procedure for if there's a dispute over the property,

And 1 -- and 1 --

Q You may step down ~-

A And 1 put law in about that.

Q -- and then sit down and be quiet.

(Witness excused)

THE COURT: Your motion is granted.

MR. HARTMAN: Thank you, Your Honor.

THE COURT: Please upload an order. 1 will sign it.
You do not need to run it by Mr. Thomas, and 1 will sign it.

Mr. Thomas?

MR. THOMAS: Your Honor, 1 think you should recuse
yourself --

THE COURT: Mr. Thomas?

MR. THOMAS: -- because you do not go by the law. 1
put lots of law into this case and you just walked right over
it. There's plenty of law that 1 put in that says --

THE COURT: Then you should --

MR. THOMAS: -- if there's a dispute --

THE COURT: Then you should appeal.

MR. THOMAS: 1f there's a dispute over --

:` "T'

l
5 -'l`»\ .€ ..f*'

ACCESS TRANSCRIPTS, LLC _{*' 1-855-USE-ACCESS (873-2223)

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 14 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

52
THE COURT: Then you should appeal.

MR. THOMAS: -- a property --

THE COURT: Then you should appeal.

MR. THOMAS: 1 will appeal it.

THE COURT: 1t is not the trustee‘s fault that your
mother did not record the deed.

MR. THOMAS: Your Honor, you‘re wrong on the law.
Your job is to rule on the law, and you are wrong on the law.
1f there's a dispute over the property, then they can't get it

from a turnover motion. And 1 submitted all of that law, but

you won‘t look at it.

THE COURT: 1 disagree with you.

MR. THOMAS: No. And the statute of limitations is
up because they only have six years to even go back and get it.

And 1 put that in, but you won‘t look at that law. And then

they cite law under Chase Manhattan that‘s not even relevant to
the turnover motion.

THE COURT: Would you --

MR. THOMAS: 1t's --

THE COURT: Would you please sit down, sir?

MR. THOMAS: Can 1 cite that law and put it on the
record so that 1 can perfect my appeal?

THE COURT: Please. And what are you looking at
here?

MR. THOMAS: 1‘m looking at the Chase case that they

ass

cv

AccEss TRANSCMPTS, LLC `-E’- 1_855-USE_ACCESS (873-2223)

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 15 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

_,'_¢_

53

cited. 1t's not even relevant. 1t's -- and in their brief,
they admit that there's a dispute over the law, and if there's`
a dispute over the law, 1 provided you with law, tons of it, a
whole volume here that says that you cannot have a turnover
motion if there's a dispute over the property. But you won‘t
look at the law.

THE COURT: Show me where you‘re at.

MR. THOMAS: Show you where it's at?

THE COURT: 1n your filing of October 16th.

MR. THOMAS: 1t's in my filings that 1 filed today.

THE COURT: Well --

MR. THOMAS: And it's also in my --

THE COURT: -- how was 1 supposed to have read your
filings that you just filed?

MR. THOMAS: Your Honor, 1 think you should read the
filings that 1 just filed because --

THE COURT: Well, for one --

MR. THOMAS: -- the whole -- this whole thing shows
that they can't do what they're doing and you can‘t do what
you‘re doing. You're not going by the law. The law says that
if there's a dispute --

THE COURT: Stop. Stop yelling at me. Stop yelling.
Speak in a calm voice. Don't be raising things up and --

MR. THOMAS: 1‘m sorry, Your Honor.

THE COURT: -- gesticulating.

 

ACCESS TRANSCRIPTS, LLC _£* 1-855-USE-ACCESS (873-2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 16 of 119

54
1 MR. THOMAS: You get me worked up because 1 feel

2 every time 1 come in this court, you just -- you are so biased.
3 You won‘t look at the law and you won‘t look at anything that 1

4 file and go by the rule of law. 1 live in the United States.

5 THE COURT: AS do I.

 

6 MR. THOMAS: There’s a Constitution, and you‘re

7 supposed to abide by it.

8 THE COURT: As 1 do. So --
9 MR. THOMAS: 1 don't believe so.
10 THE COURT: -- you filed this 21 minutes before the

11 hearing.

12 MR. THOMAS: Yes, 1 did.

13 THE COURT: And 1 didn't realize you'd filed it until
14 they put it up on the bench, so 1 did not have a chance to read
15 through your 1'd say about 80 pages, so.

16 MR. THOMAS: 1 think you should read it.

17 THE COURT: Would you direct me to what you‘re

18 looking at?

19 MR. THOMAS: Yes, 1 will. 1'11 start off and 1'11

20 even read it for you.

21 THE COURT: No, you will not. You will direct me to

 

22 what you‘re looking atm and 1

23
24

25

 

 

MR. THOMAS: Okay.
THE COURT: "1 make

MR. THOMAS: Yep.

AccESS TRANSCRIPTS, LLC

will read it.
The first page.

this declaration in support"?

:I; 1-855_USE_ACCESS(873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 17 of 119

turnover motion. Although 1 stated the trustee

replies of the opposition of the motion to turnover

of real property, Hartman's declaration makes it
clear that Thomas did not conceal the existence of
the Portola property" --

THE COURT: So stop. Stop. Whether -- there's no
allegation at this point that you concealed it. That's not a
issue in this case.

MR. THOMAS: Okay. Then let's --

THE COURT: You did not conceal it. 1t was on your
statements and schedules. You did not conceal the transfer.

MR. THOMAS: Okay.

THE COURT: That's not part of this case.

MR. THOMAS: Okay. 1f you go to page 7 --

THE COURT: Hold on.

MR. THOMAS: -- 1 state --

THE COURT: Hold on. Stop. On page 7, you list a
bunch of cases.

MR. THOMAS: Yes. And all these cases have to do
with the turnover motion if there's a dispute. And if you lo
at Mr. ~-

THE COURT: So what is the dispute?

MR. THOMAS: Mr. Hartman and --

THE COURT: What is the dispute?

___;, _
g
.~r.-.-) /` , ‘“‘A

vs

ACCESS TRANSCRIPTS, LLC _l* 1_855-USE-ACCESS (873-2223)

 

 

55

"The turnover motion and to correct the errors in the

1'1

ok

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 18 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

56

MR. THOMAS: -- Knudson say that there's a dispute.
They put it in their brief, in the trial brief.

THE COURT: Stop. Answer my question. What is the
dispute?

MR. THOMAS: That my parents own the property and
they don't have a right to have it turned over because this
isn't a proper procedure for a turnover motion if there's a
dispute over the property. My parents are claiming that they
own the property, and he's claiming that --

THE COURT: Well, how about 544(a)(3) that says the
trustee has a hypothetical right as a bona fide purchaser of
value without notice to recover property? Please turn your
phone off, sir.

MR. THOMAS: 1‘m turning it off right now.

THE COURT: So in this circumstance, there was not
deed that‘s filed in California that shows your parents own the
property. And, therefore, under 544(a)(3), the trustee can
turn it over to her, so.

MR. THOMAS: Your Honor, they can't because the deed
was conveyed, and 1 cited plenty of law in my brief saying --

THE COURT: You've cited plenty of California law,
and that‘s absolutely correct. But we‘re dealing with
bankruptcy law here.

MR. THOMAS: 1 understand that, but the property is

in California, and California law --

j <f_,¢.

ACCESS TRANSCRIPTS, LLC _‘*' 1-855-USE-ACCESS (873-2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 19 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57

THE COURT: Doesn't trump federal law.

MR. THOMAS: Well, and 1 put a bunch of cases in
there if you would read them all about --

THE COURT: You gave them to me 21 minutes before the
hearing started.

MR. THOMAS: No, 1 -- no, 1 put them in the judicial
notice that 1‘d like you to take when 1 filed my judicial
notice motion that 1 want you to take judicial notice of the
law so that you don't just rule any way you want.

THE COURT: Here's what 1‘11 do. 1 will read the
cases you have cited. 1 will continue this for a week. You
will be back here in a week at 1:30 in the afternoon, and 1
will make my decision.

MR. THOMAS: Your Honor, 1 still want to go --

THE COURT: stop.

MR. THOMAS: 1 want to make sure that we have a clear
record that 1 put a bunch of cases in there that says that this
is not the proper procedure for a turnover motion if there's a
dispute. And the case that they cited, the gha§§ case, doesn't
have anything to do with it. This should be turned over in my
favor today because the gha§e case that they cited is a lot of
bona fide purchaser. There's no bona fide purchaser. My
parents have had that deed since 2008 and it was conveyed
properly back then. Just -- and the law says they don't have

to -- they didn't have to register it for it to be their

ACCESS TRANSCRIPTS, LLC *i" 1-855-USE-ACCESS (873-2223)

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 20 of 119

58
property.

THE COURT: Well, that would be perfectly correct if
you were in state court in California, but that‘s not where you
are. You are in federal court in bankruptcy court where the
trustee has certain rights to set aside transfers.

MR. THOMAS= 1 think in 1856 cr Somethinq like

that --

THE COURT: 1856 --

MR. THOMAS: -- 1‘m not sure exactly on the law.

THE COURT: 1856 was before the enactment of the
Bankruptcy Qode.

MR. THOMAS: Well, 1 understand that, but Nevada took
over the English law and so did California. And in English
law, based on English law that 1 put in my brief that if a deed
is conveyed and it's conveyed with the intent, which it was,
and it was given to them for full value, then they have legal
title to that property. 1t doesn't have to be reported and the
law --

THE COURT: Except that the trustee has avoiding
powers that apply.

MR. THOMAS: Not if there's a dispute. You can't
give him the property in a turnover motion if there's a dispute
over the property, and there is a dispute.

THE COURT: 1 do not think you are correct.

MR. THOMAS: Well --

Accsss TRANSCRIPTS, LLC _i_` 1~855~USE-ACCESS (873-2223)

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 21 of 119

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

/°’ ,

59

THE COURT: But 1 will hear you next week.

MR. HARTMAN: Well, Your Honor?

THE COURT: Sit down.

MR. THOMAS: This whole -~

THE COURT: Sit down. Sit down. You sit down.

Mr. Thomas, sit down.

MR. THOMAS: You're not going to let me make a clear
record. 13 that what you‘re going to do, Your Honor?

THE COURT: You have made a record. You've made a
paper record. 1‘m not going to let you yell at me anymore.

Sit down.

Mr. Hartman, please respond briefly.

MR. HARTMAN: Two things, Your Honor. One, earlier,
you struck that opposition that was filed or the reply that was
filed today because it's not within the rules. He already
filed an opposition last week.

THE COURT: 1 will still read it.

MR. HARTMAN: And, second, it may not be obvious, but

basically Mr. Thomas is attempting to represent the rights of

his parents.

THE COURT: Correct.

MR. HARTMAN: Nobody has bothered to present the
Court with this deed that supposedly was transferred in 2008.
1f there's going to be a record completed and Mr. Thomas is

going to insist on that position, then he should be ordered to

WF’w
._.~.x il c-.“___`_l
l¢""

ACCESS TRANSCRIPTS, LLC *£* 1-855-USE-ACCESS (873-2223)

 

 

 

10
11

12

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 22 of 119

,__

60
present a copy of that deed which should demonstrate that it

was signed in 2008 and transferred to his parents. 1f he can't
do that, he has no case and his parents have no case.

THE COURT: Mr. Thomas.

MR. THOMAS: Your Honor --

6 THE COURT: Please step to the podium. 1‘m going to

ask you a question.

MR. THOMAS: Ask me a question, Your Honor. Go
9 ahead.
THE COURT: Did you prepare a deed? Did you ~-
MR. THOMAS: Yes. They have a signed deed.
THE COURT: Did -- 1 didn't ask you that. Did you

13 prepare a deed?

17

18

20

14 MR. THOMAS: Yes.
15 THE COURT: And did you give it to your parents?
16 MR. THOMAS: Yes.

THE COURT: And do they have it?

 

MR. THOMAS: Yes.
19 THE COURT: And why haven't you produced it?
MR. THOMAS: Because 1 don't have the deed. My

21 parents have the deed.

22

23

THE COURT: Did you think it might make sense to ask

your parents?

24 MR. THOMAS: 1t's -- the property is not mine, Your

25 Honor.

ACCESS TRANSCRIPTS, LLC ‘T` 1-855-USE-ACCESS (873j2223)

 

 

 

 

 

 

 

Case 14-50333-98” Doc 483-1 Entered 03/25/19 10:47:21 Page 23 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

61

THE COURT: 1 didn't ask you that. Well --

MR. THOMAS: And you had me do all this without an
attorney in 30 days. 1 asked you if 1 could get an attorney to
represent me and you crammed this thing down my throat in less
than 30 days to represent myself. And 1 asked you. He slips
in right at the end. This is an unfair practice, Your Honor.
My constitutional rights have been taken away. You let him
have this hearing today without me getting an attorney --

THE coURT: stop.

MR. THOMAS: -- and 1 had to spend ~~

THE coURT: stop. stop.

MR. THOMAS: -- all this time to prepare this.

THE COURT: You are not entitled to an attorney as a
matter of constitutional right in a bankruptcy hearing as an
individual. You are not.

MR. THOMAS: 1 have a disability, Your Honor, and
1'll have the ~-

THE COURT: You have not proved that you have a
disability to the Court because you‘ve not given any medical
evidence. And 1 do not believe that dyslexia from what 1 can
understand is a disability that will allow you to behave as you
wish in court.

MR. THOMAS: 1‘m not saying that, Your Honor. 1 gave
you plenty of law on that that 1‘d like you to take judicial

notice on. And 1‘d like you to take judicial notice on

ACCESS TRANSCRIPTS, LLC tit 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 24 of 119

r__)r

62

everything that 1 filed and answer yes or no to everything that
1 put on file on what your opinion is on it so if you rule

against me, 1 can appeal it.

THE COURT: You don't get to have my opinion. 1 will
make findings after 1 have read all this new stuff that you
give. You are not to file anything other than the deed, if you
get it. 1f you don't get the deed, you can't file anything.

MR. THOMAS: 1 will file the deed.

THE COURT: What?

 

MR. THOMAS: 1 will file the deed. That‘s not a
problem.

THE COURT: That would be fine.

MR. THOMAS: 1 have to ask my parents for the deed,
but 1 will get the deed.

THE coURT: okay.

MR. THOMAS: 1'11 get a -- 1 will get a copy of the
deed because the law says they have to be in -- they have to be
in control of the deed at all times and they have been. So 1
will get you a copy of the deed that my parents hold.

MR. HARTMAN: Well, then 1 would ask that it be the
original, Your Honor.

MR. THOMAS: 1‘m not ~-

THE COURT: 1t has to be the original.

MR. THOMAS: 1‘m not going to give the original

because the law says that they have to hold the deed at all

”-‘>
m FaS_M

' 'x
\-

ACCESS TRANSCRIPTS, LLC ::E' 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 25 of 119

_ 10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63
times. And 1‘m not going to break their -- you want my parents
to have the deed, then you subpoena them and bring them in here
and they‘ll give you the deed. 1‘ll give you a copy of the
deed.

THE COURT: Would you please do an order to show
cause directing his parents to appear in court next Sunday or
next Thursday?

THE CLERK: And Your Honor?

THE COURT: What?

THE CLERK: 1 apologize. You‘ll be in Las Vegas ~-

THE COURT: Oh, that‘s right. 1 can't do that.

Yeah.

THE CLERK: -- on Thursday for a meeting. We can do
Friday at 1:30. n

THE COURT: Friday at 1:30.

THE CLERK: Friday, the 21st of September.

THE COURT: So 1 am entering an order ordering your

parents to appear with the original deed, parent or parents.

1t doesn't have to be both of them. You choose.
MR. THOMAS: Yeah, my father is 89 years old. My
mother is 80, so --
THE COURT: You‘re the one who's causing the problem.
MR. THOMAS: 1‘m not causing the problem, Your Honor.

1 stated the facts on the case, and they were given the deed

back in 2008.

ACCESS TRANSCRIPTS, LLC "[" 1-855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 26 of 119

64
THE COURT: Right. And --

MR. THOMAS: There‘s no problem.

THE COURT: -- and you can either get the original
deed from them and bring it to court and display it --

MR. THOMAS: Well, 1'11 have their attorney --

THE COURT: That would be absolutely fine.

MR. THOMAS: ~- whatever they have to do and my
brother may because my parents are 80 and 89. 1 don't think
it's fair. My dad can't come up here because of his heart
condition, and --

THE COURT: You're the one who's insisting that you
won‘t bring the original deed.

MR. THOMAS: 1 will get you the deed, Your Honor. 1f
you want me to present the deed, 1 will get the deed.

THE COURT: That‘s all 1 want you to do.

MR. THOMAS: But 1 want to give you a copy of the

deed, not the original deed because under the law, they have to

hold the deed at all times.

THE COURT: 1 want you to bring to court the original
deed.
MR. THOMAS: Well, 1'll have to talk to their
attorney about that --

THE COURT: That would do fine.
MR. THOMAS: -- because 1 don't know if 1 -- if
they'll let me have it. 1 don't -- 1 can't make my parents

,\‘\

;\i,

.:J\-

~'T,

,-v_,

ali

`-.1

ACCESS TRANSCRIPTS, LLC _l*“' 1-855-USE-ACCESS (873-2223)

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 27 of 119

65
1 give me the original deed.
2 THE COURT: Then that‘s your problem, not mine,
3 MR. THOMAS: Your Honor, once again, you‘re
4 prejudicing me and 1 think you should recuse yourself.
5 THE COURT: 1‘m not going to recuse myself. You will

6 certainly appeal whatever happens here. You can raise whatever
7 you think it is 1‘ve done that‘s inappropriate.

8 MR. THOMAS: Okay. So my understanding is, Your

9 Honor, the document that 1 filed today, you will have on the

10 record and all that law you will rule on that law?

11 THE COURT: What 1 said was 1 would read through the
12 stuff you filed today. 1 will go back and compare it with the
13 stuff you filed earlier this week. That's what 1‘m saying.

14 MR. THOMAS: Okay. 1 appreciate that, Your Honor,

 

 

 

 

15 because 1 think --

16 THE COURT: Thank you.

17 MR. THOMAS: -- if you read the law, you will see

18 that we were in the right and that the trustee and Mr. Hartman
19 are in the wrong and that they illegally took possession of my
20 parents home.

21 THE COURT: 1 do have a question about your parents'
22 home. You have testified previously that the home was just a
23 shell and that there was nothing in it but bare walls. 1s that
24 correct?

25 MR. THOMAS: Yeah. 1t's a shell.

 

 

 

 

 

 

 

 

 

 

 

 

ACCESS TRANSCRIPTS, LLC `_l_ 1~855-USE-ACCESS (873-2.22.3)

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 28 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

/”\ /-.

66

THE COURT: And --

MR. THOMAS: Nobody ever lived in that house.

THE COURT: Stop. But your mother in her letter
indicated that the trustee had gone in and taken out cupboards
and some other things. You didn't mention any cupboards, and
how would your mother know that?

MR. THOMAS: My parents bought cabinets and that
stuff that are still in there. They're not in the -- they're
on the floor. They're not hanging on the wall. Nobody's ever
lived in there. There's no bathrooms in it. There's no
running water.

THE COURT: And where would your mother get the
information that cabinets were taken?

MR. THOMAS: Because from the -- they didn't say that
they were taken. They were moved, and they painted the inside
of the house. That‘s their home.

THE COURT: No, no, no.

MR. THoMAs: They had --

THE COURT: Your mother has asserted in her letter, 1
believe --

MR. THOMAS: No. She says that they -- that she

wants an inventory of the cabinets that are in the house to
make sure that they're still there. That's what she asked for
and for other personal items that they have in their home.

Somebody went in that house and painted that house. They

ACCESS TRANSCRIPTS, LLC *|'_ 1-855-USE-ACCESS (873-2223)

 

 

/*.

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 29 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

67

didn't have the right. That house wasn't turned over to
anybody. This Court didn't turn it over. They changed the
locks on her home and then they went inside the home. And she
wants to know what they took out of the house.

THE COURT: Then she can bring that.

MR. THOMAS: She --

THE COURT: 1t's not --

MR. THOMAS: She asked Mr. Hartman to --

THE COURT: No, no. She has to bring it by way of a

pleading if she wants to get it properly, and that‘s not for

you.

MR. THOMAS: 1 understand. My mom's probably going
to sue the trustee and Hartman for what they did. So that‘s
fine. And for their misstatements to the Court, so.

THE COURT: Okay.

MR. HARTMAN: What is the hearing date and time, Your
Honor?

MR. THOMAS: Your Honor, could 1 get a couple of
weeks so --

THE COURT: Stop. -Let's find out what dates we have
available.

THE CLERK: Your Honor, the original you said one

week would be -~

THE COURT: Yeah, but that won‘t work.

THE CLERK: Okay. Let's go a little farther out.

 

ACCESS TRANSCRIPTS, LLC _l'_ 1-855-USE-ACCESS (873-2223)

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 30 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

68

MR. THOMAS: Could 1 make one request, Your Honor?

THE COURT: Not right now you can't, but hang on.

THE CLERK: Your Honor, we can bump it out two weeks
to Thursday, September the 27th at 2:00 p.m.

THE COURT: Mr. Thomas, does that work for you?

MR. THOMAS: Your Honor, because this is a financial
burden on me and every day 1 take off, it's taxing on me and my
family.

THE COURT: 1 understand.

MR. THOMAS: Okay. And so, 1 would like the hearing
to be at the same time as the turnover motion which is supposed
to be on, what, October something. So 1 don't -- and 1 will

bring those documents and 1 will ask my parents' attorney and

them if 1 can bring the original deed --

THE COURT: That would be great.

MR. THOMAS: -- to court.

MR. HARTMAN: Your Honor?

THE CLERK: The turnover motion's scheduled for
today, Your Honor, at this point --

MR. HARTMAN: The --

THE COURT: Yeah, today was --

MR. THOMAS: No, 1 mean, excuse me, the motion that 1
requested for judicial notice.

THE CLERK: Oh, uh-huh.

MR. THOMAS: So that you can rule on all the judicial

 

».
=n ..

ACCESS TRANSCRIPTS, LLC :__E' 1-855-USE-ACCESS (873~2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 31 of 119

69
notice and all the stuff that 1 filed today.

THE COURT: 1‘m not telling you that 1‘m going to
rule on the judicial notice. 1 will read everything. You
don't just get to ask me to make rulings on what's judicial or

not. 1 make rulings based on facts and law, and 1 will do that

 

in this case. 1‘m not going to give you a law review on
judicial notice or what you think. 1‘m going to read the stuff
and 1 will consider it at the time of the hearing. Do you
understand?

MR. THOMAS: Yes. That’s what 1 would like you to
do, Your Honor. 1 would like you to -~

THE coURT: okay. stop.

MR. THOMAS: -- rule on the facts and the law.

THE CLERK: Your Honor, the date he was given for
that pleading for that motion was October the 16th at 2:00 p.m.

MR. THOMAS: What --

THE CLERK: 1 can block the rest of the afternoon if
you'd like.

-THE COURT: Okay.

MR. THOMAS: What day is the l6th?

THE CLERK: October the 16th is a Tuesday.

MR. THOMAS: Could we do this on a Friday because for
me to take off during the middle of the week --

THE COURT: That's -- let's see what we have on that

Friday.

 

ACCESS TRANSCRIPTS, LLC "_:[: 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaS€ 14-50333-QS DOC 483-1 Entered 03/25/19 10:47:21

10
11

12

14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Page 32 of 119

.»\ .

70
THE CLERK: Let‘s see what we have. Unfortunately,

Your Honor, Friday is already full.

THE COURT: What's on it?

THE CLERK: We have the Galloway plan and disclosure
statement. And in the morning, we have Baner v. Charles with a
motion for summary judgment at Las Vegas --

MR. HARTMAN: Your Honor, may 1 be heard?

THE CLERK: -- to which you intended to travel to Las

Vegas.

THE COURT: Yes, sir. Mr. Hartman.

MR. HARTMAN: The purpose of the continuance was to
give you an opportunity to read the papers and for them to
present the original of the deed. Putting it out into the
middle of October is unreasonable.

THE COURT: 1‘m -- 1 don't think we'd go out much
further than that. What do we have -- next Friday doesn‘t work
for you. 1s that correct?

MR. THOMAS: No, Your Honor.

THE COURT: The Friday after that, 1 don't think it
works for me either. The Friday after that?

MR. THOMAS: Your Honor, 1‘m working on all these
fires right now, so it‘s, you know, 1 got a really tough
schedule. So if we could do it on the same day so that 1 don't
have to come back and you could do the rulings all at one time

and not -- 1 don't want to take more time in the court and more

r=\'-x

23 ` fed pm

ACCESS TRANSCRIPTS, LLC _j:_ 1-855-USE-ACCESS (873-2223)

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 33 of 119

10
11

12

13`

14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

/.

74

C E R T I F I C A T I O N

1, Dipti Patel, court-approved transcriber, hereby
certify that the foregoing is a correct transcript from the

official electronic sound recording of the proceedings in the

above-entitled matter.

. l ‘ q
%F / MZZ/ @/z‘a/
l
DIPTI PATEL, AAERT NO. 997 DATE: September 27, 2018

ACCESS TRANSCRIPTS, LLC
C E R T I F I C A T I O N

1, Alicia Jarrett, court-approved transcriber, hereby
certify that the foregoing is a correct transcript from the
official electronic sound recording of the proceedings in the

above-entitled matter.

r`,r" 11

' `f " § F §
fidgf)_ y §§ il wm #»~
L,f k.f<,i:..;_,\.’__ \_,__- 1 l:,» 4ng

§
ALICIA JARRETTFGDAERT NO. 428 DATEZ OCtOb€r l, 2018
j

AccEss TRANSCRI'PTS , LLc

.»"\<"F
runs
-w\;w~

i,.L

AC;CESS TRANSCRIPTS, LLC ;:E' 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 " P'age 34 of 119

,_

Eo<cer:pis fh“om Tro@®\" 86 Hmm/@
\\._ 2_- 2_01£>

 

 

 

 

 

 

/“\

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 35 of 119

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-BTB
1N RE:

Chapter 7
ANTHONY THOMAS AND .
WENDI THOMAS, . 300 Booth Street
Reno, NV 89506
Debtors.

Friday, November 2, 2018
3:14 p.m.

TRANSCRIPT OF DECLARATION OF ANTHONY THOMAS lN SUPPORT OF '
MOTION FOR JUDICIAL NOTICE OF LAW & FACTS (FRE RULE 201) FILED
BY ANTHONY THOMAS [395];

STATUS HEARING: MOTION FOR TURNOVER FILED BY
JEFFREY L. HARTMAN ON BEHALF OF JERI COPPA-KNUDSON [353]
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:
For the Debtors: ANTHONY THOMAS, Pro Se
7725 Peavine Peak Court
Reno, NV 89523
For the Chapter 7 Hartman & Hartman
Trustee: By: JEFFREY L. HARTMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324-2800
Chapter 7 Trustee: JERI COPPA, ESQ.
3495 Lakeside Drive
Reno, NV 89509
(775) 329-1528
For Kenmark Ventures: AMY N. T1RRE, ESQ.
(Telephonically) 3715 Lakeside Drive, Suite A
Reno, NV 89509
(775) 828-0909
Audio Operator: 1lluminada Starzyk, ECR
Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, 1N 46038
(855) 873-2223

www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

e=‘§§;§ 1
§

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 36 of 119

/'-~

(Proceedings commence at 3:14 p.m.)
THE COURT: Good afternoon. Pardon me, good
afternoon. Please be seated. This is the case of Anthony
Thomas and Wendi Thomas, case number 14-5033. Appearances in

Court, please.

MR. HARTMAN: Good afternoon, Your Honor. Jeff

Hartman on behalf of the trustee.

MS. COPPA: Good afternoon, Your Honor. Jeri Coppa,

trustee.
THE COURT: Mr. Thomas?
MR. THOMAS: Good afternoon, Your Honor. 1 first

would like to apologize to the Court and Mr. Hartman for being

 

 

 

late today.

THE COURT: 1 understand there was bad traffic coming
lout of San Francisco. That happens, no problem. `

MR. THOMAS: Yeah. So 1 want to apologize for the
inconvenience to the Court and to Mr. Hartman for that.

THE COURT: Thank you, but 1‘m pretty sure we'll

 

 

 

 

survive.

MR. THOMAS: Okay. Thank you.

THE COURT: Thanks. Have a seat.

MR. THOMAS: Okay.

THE COURT: And on the phone, please?

MS. TIRRE: (Telephonically) Good afternoon, Your
Honor. Amy Tirre on -- excuse me, on behalf of Kenmark

legg i_

ACCESS TRANSCRIPTS, LLC :':[i 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 37 of 119

Ventures. 1‘m just listening.

THE COURT: Okay. Thank you. So this is a motion

to --
MS. T1RRE: Thank you.

THE COURT: This is a motion to turn over property.
Go ahead, Mr. Hartman.

MR. HARTMAN: Well, Your Honor, at the last hearing,
if you‘ll recall, there was the contention by the debtor that
he had transferred the property in Portola to his parents in
2008.

THE COURT: R1ght.

MR. HARTMAN: And the sum and substance of the
hearing was that the Court entered an order, number one,
continuing the hearing, and then directing Mr. Thomas's parents
to bring the original deed to Court, and also directing Mr.
Thomas not to file any further papers.

THE COURT: That‘s correct.

MR. HARTMAN: And my understanding of at least one of
the papers filed by Mr. Thomas in the form of a declaration is
that he was told by Mr. Lehners that his parents should not
bring the deed into the State of Nevada. There was a copy of a
purported deed attached to one of the papers filed by
Mr. Thomas, but 1 have no way of knowing whether it‘s an

authenticated deed that was, in fact, executed properly and
delivered in 2008.
,,. 1311

/=»-
.,‘

ACCESS TRANSCRIPTS, LLC ;]:l 1-855~USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 38 of 119

b "

4

So the Court also, at Mr. Thomas's request, continued
the hearing from an earlier date, 1 think it was in October,
until today because of Mr. Thomas's schedule, and here we are.
And there was something filed, apparently, within the last 15
minutes or so and 1 haven't had an opportunity to look at it
and see what it purports to be.

THE COURT: Well, 1 was only handed it -- other than
that, it says it‘s a declaration of Anthony Thomas and it has
some attachments to it. That's all 1 know.

MR. HARTMAN: So what -- obviously the Court will
want to hear from Mr. Thomas, but what 1‘m going to propose is
that we kick this out again and 1‘m going to set a Rule 2004
examination for one or both of the parents, and 1'll go down to
the vicinity of where they live and we‘ll have a 2004
examination on the record in the court reporter's office. And
1'll examine what it is that they have and then make a
determination as to whether or not 1 want to engage a
handwriting expert to determine the authenticity or not.

THE COURT: Okay. Thank you. Mr. Thomas? So did
you bring the original with you?

MR. THOMAS: No, 1 did not, Your Honor.

THE COURT: And why is that?

MR. THOMAS: Because my parents and their attorney
wouldn't let me bring it. And at the advice of Mr. Lehners 1

only gave the copy because Mr. Hartman only requested a copy in

ACCESS TRANSCRIPTS, LLC :':[l 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19'10:47:21 Page 39 of 119

.-~ ,_~~`

a letter that he sent to me.

THE COURT: Well, there was also a statement in court

that you were to bring the original.

MR. THOMAS: 1 know, but 1 can't force my parents to
give me something that‘s not mine, and --

THE COURT: Well, we can.

MR. THOMAS: -- and 1 don't have any grounds.

THE COURT: We can. We can subpoena it.

MR. THOMAS: Well, 1 understand that and the Court
has that right to do that, but my parents were not involved in
any of the litigation and nobody, you know, nobody has served
my parents or any of that, so -- and 1 don't have the authority
to get the document from them. You're asking me to do
something_that 1 don't --

THE COURT: No.

MR. THOMAS: -- have the right --

THE COURT: Not any more.

MR. THOMAS: Right. So --

THE COURT: 1t‘ll be subpoenaed.

MR. THOMAS: So that‘s okay.

THE COURT: Okay.

MR. THOMAS: Your Honor, that‘s okay. But 1 also
want to state that Mr. Hartman never requested the deed. At
all times they -- and the trustee, they requested lots of

documents to me at the 341 meeting when this was all disclosed

4888

r=”

ACCESS TRANSCRIPTS, LLC :I; 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 40 of 119

/` __

and the house was disclosed and that my parents had the deed
over three years ago. And they requested all kinds of
documents from me, bank account documents and everything else,
but they didn't -- they never requested the deed.

And they never requested the deed until after they
took possession of my parents' house. And they had full
knowledge that my parents disclosed -- they had full knowledge
that parents had the deed back then. They could have requested
it back then and they never did. So 1 don't think it's fair
now for them to go back -- it's -- the burden is on them, Your
Honor, and they didn't meet that burden. They didn't --

THE COURT: How did they not meet that burden?

MR. THOMAS: Because they never requested the deed
until after they took possession of their house and they had
the right to request the deed --

THE COURT: And is there a rule that says they have
to request the deed at a certain time?

MR. THOMAS: There should be a statute --

THE COURT: 13 there? 13 there a statute that says
they have to request the deed by a certain time?

MR. THOMAS: 1 believe there is, and 1 --

THE COURT: So tell me what --

MR. THOMAS: And 1 --

THE COURT: Tell me what it is.

MR. THOMAS: And 1 stated that in my --
-§EL.»
f s

ACCESS TRANSCRIPTS, LLC _T' 1-855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 41 of 119

_/`_

THE COURT: Tell me what it is.

MR. THOMAS: -- in my motion.

THE COURT: Tell me what it is.

MR. THOMAS: Okay. 1f you can give me just a few
minute to go through --

THE COURT: Sure, 1 can. No problem.

MR. THOMAS: -- the docket and see -- you know,
through my docket and see which -- where that document is,
okay.

THE COURT: Well, take a look.

MR. THOMAS: 1‘m not an attorney, Your Honor.

THE COURT: Take a look.

MR. THOMAS: Okay.

(Pause)

MR. THOMAS: 1 think it‘s addressed here in R3 of the
judicial notice where 1 asked to check the boxes under the --

THE COURT: Well, 1 didn't bring those in. Could you
please ask -- 1‘m sorry, 1 didn't see that. Could you please
bring those in?

MS. COPPA: Mr. Thomas, is that docket -- excuse me,
is that docket number 423?

MR. THOMAS: 1 think it's 411.

MS. COPPA: 411, okay.

MR. THOMAS: Submitted on 9/28.

THE COURT: So while -- just while we‘re waiting --

11

¢!5;3'7='

,'

ACCESS TRANSCRIPTS, LLC :l: 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 42 of 119

MS. COPPA: Okay. Thank you.

THE COURT: Just for your future education, giving me
a bunch of papers and asking me to take judicial notice of them
is not an appropriate way to try and prove your case. 1 did
read what you sent to me. 1‘m not sending back your report
card. 1 considered what was in them, but you just don't take
judicial notice of various cases and stuff. You read the

cases, see if they apply to the case and consider them in that
fashion.

So what's your -- 1 don't know what you were trying
to do, but the little report card you sent with me and all the
documents you sent with me, it's just not the appropriate way
to do it. 1 mean, you can cite cases and 1'll look them up or
you can -- if you want to be nice you can give me copies of
them and 1'll look them up, but doing what -- doing it the way
you did was not good. So what page is this? What docket
number is this?

MR. THOMAS: This is docket number 411.

THE COURT: Okay.

MR. THOMAS: And 1 cited a lot of cases.

THE COURT: So 1 want to know which one says --

MR. THOMAS: On Page 4 it would be R3.3 and R3.2, the

Jackson case.

THE COURT: Hold on. Okay. So this -- 1'll read

this. 1t says:

nn

ACCESS TR,~\NSCRIPTS, LLC

1-855-USE-ACCESS (873-2223)

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

24
25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 43 of 119

"These presumptions are applicable even if the deed
is not recorded until after the death of the grantor
who, in the meantime, exercises act of control over
the property by collecting rent, paying insurance in
his own name, give some case cites."

And then R3.4 says, “Possession of the deed by the
grantee also creates prima facie evidence of valid delivery."

So my question was, is there a particular time by
which Mr. Hartman has to ask for the deed?

MR. THOMAS: Well, 1 -- there was a statute in there
that 1‘ve cited some of the law, and 1‘m looking in here in the
question box, it said thatj you know, a reasonable time for
chattel, you know, to -- and 1 think three and a half years --

THE COURT: Well, chattel is not real property. Real
property is not chattel.

MR. THOMAS: Well, 1 mean, a reasonable time to ask
for the deed should have been three years ago when it was
disclosed.

THE COURT: And what case says that?

MR. THOMAS: 1 have some cases, Let me get through
this because 1 have a lot that 1 sent to you. And, Your Honor,
the reason that 1 did the checkbox is --

THE COURT: 1 don't care.

MR. THOMAS: Okay.

(Pause)

"'=>4 '.-'7
¢'c= "=-' 41 ¢r)’~
.;" c

ACCESS TRANSCRIPTS, LLC ;:E' 1-855-USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17

18

20
21
22
23

24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 44 of 119

10

MR. THOMAS: How about Page 21 on Docket 411 R18.

THE COURT: Hold on. Page 21 you said?

MR. THOMAS: Uh-huh. Point 4.

THE COURT: R18.4:

"Trustee's turnover power can be improperly invoked,

especially when it is used as a Trojan horse for

bringing garden variety contract claims when the
property is not already property of the state or
where the turnover statute is used to recover assets
with disputed title when the estate's claim is
overship [sic] is" -- 1 think it means claim of
ownership -- "is legitimately debatable.“

So how does that mean he has a limited period of time
to request the deed?

MR. THOMAS: Well, 1‘m just going by what Hartman
told me that there was -- if it was over six years from the
time you filed bankruptcy they can't go back. And he gave me
some law on that and 1‘m trying to find that law.

THE COURT: Who gave you that?

MR. THOMAS: Mr. Lehners.

THE COURT: Well --

MR. THOMAS: And so 1‘m trying to find that
particular law. But, Your Honor, in their reply brief the only
two issues that they brought up in the reply brief was that 1‘m

dyslexic and that 1 didn't produce the deed, which 1 did

=...<;r» 1

 

 

 

 

 

 

 

ACCESS TRANSCRIPTS, LLC :_[i 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 45 of 119

11
produce the deed --

THE COURT: But not till after they filed their final

response.

MR. THOMAS: Yeah, but they filed early. They filed
a day early and 1 filed, you know --

THE COURT: Okay. You've now produced a deed.

MR. THOMAS: Yes.

THE COURT: You produced a photocopy of a deed.
MR, THOMAS: And you said --

THE COURT: Stop. You produced a photocopy of a

deed. You have not produced the original deed. 1s that

correct?

 

MR. THOMAS: That is a photocopy of the original
deed. Yes, 1 did not give the original deed, but 1 gave you a
photocopy of the original deed.

THE COURT: Right.

MR. THOMAS: Okay.

THE COURT: And 1 -- my recollection is 1 told you to
bring the deed, but -- the real deed, not the photocopy of the
deed.

MR. THOMAS: 1 understand that, Your Honor, but you
directed me to do something that 1 don't have the right to do.

THE COURT: Okay._ That --

MR. THOMAS: 1 don't have the power to do that, and

you know that.
r*** §:57;;;!? r¢,_

ACCESS TRANSCRIPTS, LLC "T_ 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17

18

20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 46 of 119

/"

12
THE COURT: 1 understand -- well, if 1 asked my

parents they probably would do it, but 1 don't know. But the
Court has the power to have your parents produce the deed. Mr.
Hartman will apply for -- will file papers, will get an order
for them to produce the deed and they will have to produce the
deed. He will then go to the area in California where they
live, he will depose them and he said he would probably have,
if he has concerns, a document examiner look at them. He's
entitled to do that.

Mr. THOMAS: Your Honor, in their reply brief they
never requested any of that and he's just requesting it now.
He didn't request any of that in his reply brief. That's not
proper form. He didn't request that my parents --

THE COURT: Neither is giving me 600 pages of stuff
when 1 told you not to give me anything.

MR. THOMAS: No, you didn't, Your Honor. You said if
you produce the deed, which 1 did according to their letter, 1
gave a copy. They didn't ask for the original deed in their
letter, They asked for a copy.

THE COURT: You -- 1 told you not to file any more
pleadings.

MR. THOMAS: Unless --

THE COURT: Stop.

MR. THOMAS: -- 1 produce the deed. That was your

exact words.

 

ACCESS TRANSCRIPTS, LLC 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 47 of 119

13
THE COURT: And you did not produce --

MR. THOMAS: Go back to the transcript.
THE COURT: And you did not produce the deed.
MR. THOMAS: 1 did produce --

THE COURT: You produced a copy of the deed.

MR. THOMAS: Okay.

THE COURT: Okay. We‘re done here today. So have a

seat.

MR. THOMAS: Okay. 1 would like --

THE COURT: Have a seat.

MR. THOMAS: 1 would like to --

THE COURT: Have a seat or 1 will have security
remove you.

MR. THOMAS: Your Honor, you should --

THE COURT: Please call security.

MR. THOMAS: You should recuse yourself right now,
Your Honor. You are so biased to me.

THE COURT: No, 1‘m not.

MR. THOMAS: Yes, you are. 1 filed this motion today
showing that you‘re biased. On the docket, on your own docket,

Your Honor, if you --

THE COURT: We will be in recess till the CSOs get
here.
MR. THOMAS: Please call me back.

(Recess taken at 3:32 p.m.)

‘Z.r-\'r'

ACCESS TRANSCRIPTS,LLC :f' 1-855-USE-ACCESS(873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 48 of 119

,___ .- `

14

(Proceedings resumed at 3:44 p.m.)

THE CLERK: We're back on the record.

 

 

THE COURT: Okay. Please come back to the podium,
sir. So there was a question about whether or not you were
supposed to file anything, and 1'11 give you a copy of this
afterwards. This is Page 62 of 74 of the hearing held 10/2/18.
1t says you are not to file anything other than the deed if you
get it. 1f you don't get the deed, you can't file anything.

MR. THOMAS: That's right. That's what you said.

THE COURT: And you did not get the deed. Stop. You
said, 1 will file the deed. You did not do that. We need to
have the actual deed. So here's a copy of this if you want.

MR. THOMAS: Your Honor, 1 also found the question

you asked before for laches was on 11.9 of my judicial notice,

the Norton case, Page 9.

THE COURT: 1 don't have the Norton case in front of
me.

MR . THOMAS: What ' s that?

THE COURT: 1 do not have the Norton case in front of
me.

MR. THOMAS: 1 -- for the request for judicial
notice --

THE COURT: You gave me something like 600 pages of
stuff. 1 do not have the case you cite -- you‘re referring to

in front of me.

‘I‘
¢h.,»‘°‘

418

ACCESS TRANSCRIPTS, LLC :l: 1-855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 49 of 119

,,_\ / `_

15
MR. THOMAS: Okay. 1'll get it for you right here in
my binder. Just give me one second and 1‘11 pull it up for

you.

(Pause)

MR. THOMAS: Okay. Okay. 1t's the 2012 Norton case
request for the Court to take judicial notice of the following
points of law regarding turnover motion under 542 and 543 of
the Bankruptcy Code. The turnover motion actions under 542,
543 generally cannot be used, however, to determine assistance
whose title is in dispute. The Court take judicial notice of

the Norton case.

THE COURT: Do you have a copy of the Norton case
there?

MR. THOMAS: And 1 can give you a copy right here.

THE COURT: Yeah, give me the copy.

MR. THOMAS: Okay.

THE COURT: Your contention is that you can't use a
turnover case if there's a dispute. 1 understand that.

MR. THOMAS: And there's also laches because of the
time. And 1 put that in a judicial notice. That‘s why 1 was
asking, Your Honor, if you could check the boxes so that --

THE COURT: 1‘m not --

MR. THOMAS: -- 1 know that you --

THE COURT: No, 1‘m not checking the boxes.

MR. THOMAS: Well, how do 1 know that you're ruling

,”‘

w wl

1403

.JL

§§

ACCESS TRANSCRIPTS, LLC :I_: 1-855-USE-ACCESS (873-2223)

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 50 of 119

16

on the law, because in many cases before you didn't rule on the
law? You made your own determination, in my opinion, of what
the law was and that‘s why 1 put the boxes in there so that 1
know what your rulings are.

THE COURT: So listen carefully. 1‘m not going to
check the boxes. 1‘m not going to do a report card for you.
What we‘re going to do is this. Mr. Hartman is going to, as 1
understand it, subpoena your parents and do whatever is
appropriate to try and get the original deed from them and to
question them about it and to discuss or to -- if he thinks
it's appropriate get a handwriting or somebody who's an expert
in those kinds of things and look at it.

MR. THOMAS: Okay.

THE COURT: That‘s what he's going to do.

MR. THOMAS: That's okay, Your Honor. And 1 just
want to say that 1 object on the record because Mr. Hartman --
this Court keeps trying Mr. Hartman's case for him.

Mr. Hartman never put that in his reply brief.

THE COURT: Mr. Hartman said that when we were here
in Court this morning --

MR. THOMAS: That‘s right.

THE COURT: -- or this afternoon.

MR. THOMAS: But he didn't put it in his reply brief
to my brief. He only -- the only two things that he said was

that Mr. Thomas is not dyslexic, which 1 filed a bunch of

11

r»3n

f

ACCESS TRANSCRIPTS, LLC ”T; 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

 

10
11
12
13
14
15
16
.17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Ent_ered 03/25/19 10:47:21 Page 51 of 119

/_\

17

documents on that today.

THE COURT: What you filed, as 1 recall, was you
filed -- 1 mean, 1 did some research on dyslexia. About 20
percent of the population in this country suffer from some

level of dyslexia. 1 don't doubt for a moment, from what you

 

told me, that you have a serious issue with dyslexia.

1 don't think, however, that your dyslexia has any
impact on this particular motion. This is a motion to turn
over property that is currently held in your name and would not
be exempt property. The contention is -- 1 mean, your parents

-- you apparently gave the deeds of trust to your -- or the

deed to your parents.

MR. THOMAS: That's correct.

THE COURT: Under California law, if it doesn't get
filed, it's void, but there are certainly some exceptions to

that. 1 am not arguing with you, sir,`1'm just telling you

what 1‘ve read.
MR. THOMAS: 1 know.

THE COURT: So Mr. Hartman is going to take --

MR. THOMAS: But --
THE COURT: -- some discovery. Stop talking.

Mr. Hartman is going to take some discovery. When he has done

that we'll go forward with this matter.

MR. THOMAS: 1 understand, Your Honor, but 1 think

that this Court keeps overreaching its bounds. 1f you look at

1 ;?

ACCESS TRANSCRIPTS, LLC :_[; 1-855-USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 52 of 119

18
the Whitney case, they don't have the right. They don't have

that right. And through the laches, through the time that
they've already barred the time is expired. That house was
given to my parents in 2008, six years prior to me filing for
bankruptcy.

And then three years after they had notice, three and
a half years after they had notice of the deed and that my
parents had the deed they never made a request, not one, not
until after they took possession of my parents' home.

THE COURT: 1t's not your --

MR. THOMAS: And Changed the locks without a court
order, without court approval. They broke into my parents'
house, they changed the locks and they put it -- they got
insurance on it without a court approval. So --

THE COURT: The house is in your name. You were a
debtor in a bankruptcy case. The trustee has the authority to
do those things.

MR. THOMAS: Your Honor, 1 turned in over 600 pages
of legal law that says --

THE COURT: Most of which --

MR. THOMAS: -- no, that you cannot do what you're
doing.

THE COURT: Okay.

MR. THOMAS: And 1‘ve asked you to check the boxes

because you can --

¢,%F"\f”;\¢"'

U;w

 

 

 

ACCESS TRANSCRIPTS, LLC :l: 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 53 of 119

/_\

19
THE COURT: 1 am not checking --

MR. THOMAS: 1 know, because you continue to overstep
your bounds. There's a Supreme Court case right here, Whitney,
that says they can't, they can't touch my parents' house. The
deed was conveyed a long time ago and through late laches their
time is expired. So --

THE COURT: 1n California a deed that is not
recovered -- not recorded is void. The house --

MR. THOMAS: 1t is not void, Your Honor.

THE COURT; The house is --

MR. THOMAS: 1t is not void. 1 gave you plenty of

law on California law and this Whitney case speaks right to

that.

THE COURT: SO -~

MR. THOMAS: And if you read the Whitnev case --

THE COURT: You have --

MR. THGMAS: -- it‘s a Supreme Court case and if you
want me to read it and put it on the record --

THE COURT: No, 1 don't want you to read it.

MR. THOMAS: -- we could do that right now.

THE COURT: 1 don't want you to read it. You can
file a motion that incorporates it and explain it there, but 1
am not going through the several hundred pages of documents you
gave me and reviewing them and checking whether 1 agree with

you or not. That‘s not how this works.

ACCESS TRANSCRIPTS, LLC

 

1-855_USE_ACCESS (873_2223)

 

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 54 of 119

/,_..\_

20

MR. THOMAS: Your Honor, you are a federal judge.

THE COURT: That's true.

MR. THOMAS: And 1 have constitutional rights.

THE COURT: Yes, you do.

MR. THOMAS: 1 filed motions on the law and 1‘m
asking you to rule on that law. 1‘m not asking you to do
anything other than rule on the law, and youjre refusing to
rule on the law.

THE COURT: Well, you‘ve not --

MR. THOMAS: So 1 don't -- so 1 think you should

recuse yourself.

THE COURT: You've expressed that opinion a number of
times.

MR. THOMAS: Yes, and 1 filed a document where on the
record you stated how biased you were to me and you put on the
record when you had the document in your docket file already
that shows that the statements that you made were false. And
that‘s why 1 filed this motion today because you put on the
record that 1 -- that 1 admitted to fraud and agreed to fraud
in a settlement in California, which wasn't true at all. And 1
-- that‘s why 1 filed this motion, Your Honor, and you had --

THE COURT: So please --

MR. THOMAS: -- it on your docket already.

THE COURT: Please explain to me why it was that you

had a several million dollar judgment entered against you in

.,, ;@g§ .¢-

ACCESS TRANSCRIPTS, LLC :*:E' ' 1~855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 55 of 119

/_` h

21

California.

MR. THOMAS§ 1 explained it in this brief and 1‘ll
explain it to you again, and 1 will explain it to you. My
attorney was notified by the State Bar on the eve of my trial
on October 3rd that he was supposed to appear in front of the
State Bar, okay? And he wrote them an email, and that‘s -- let

me give you the docket number so you can --

THE COURT: No, you can just tell me.

MR. THOMAS: He wrote them an email, the document is
in here. He wrote them an email at about 5:40 in the morning
saying, Your Honor, 1 have a trial today and 1 didn't know that
you noticed me. Let me -- let's go right to the document so 1
don't get this wrong. Okay. 1t's in what 1 filed today.

THE COURT: 1 have not looked at what you filed

today.

MR. THOMAS: Okay. This is an email sent from
Mr. Morrisey (phonetic) on October 3rd and it says --

THE COURT: So let me stop you there.

MR. THOMAS: Huh?

THE COURT: Let me stop you there. That letter is
hearsay, unless you have Mr. Morrisey here to authenticate it.

MR. THOMAS: 1t came from the State Bar record that

was stamped filed.

THE COURT: Or you have somebody from the State Bar
here to authenticate it.

l,»P!"'*
M'".\`Vw'/);v-
'I vi

1

ACCESS TRANSCRIPTS, LLC :]:_ 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 56 of 119

.’ `\

22

MR. THOMAS: This letter was written to the State Bar
and it was stamped. 1 got a stamped file from the State Bar
and 1 got a response from the State Bar, okay? So with
judicial notice, with the stamp certifying this is a certified
letter from the Bar.

And this letter state that -- it says, Your Honor,
Presiding Judge of the State Bar Court, 1 was advised late last
night that there was a hearing today regarding disciplinary
charges that 1 have been brought against -- that have been
brought against me.

While 1 was not -- while 1 have not had the
opportunity and investigate exactly why 1 have received notice
of this matter or any hearing, 1 do know that it relate -- it's
related to my wife, who apparently has been suffering from
mental illness issues, and not the State Bar Court.

1 am starting a trial today in Santa Clara Superior
Court and have spent every moment since 1 was reinstated on
Friday, which he never told me he was suspended in the first
place. He had been suspended for two of the five months that
he represented me. My attorney didn't tell me, no other
attorneys told me. So 1 was not aware that my attorney was
suspended, okay?

On Friday preparing for trial -- this trial was
continued for August -- from August lst and it was continued

from August lst because he was suspended from August lst all

ACCESS TRANSCRIPTS, LLC :I; 1-855-USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 57 of 119

,~'\

23

the way till September 30th and never notified me, never told
me, okay -- 2001. Today, due to the suspension 1 served
following my guides from the LAP and ADP program, 1 do not have
any option but to fully represent my client and try this case.

The case currently has a two-week timeline by all
parties. 1 am requesting that any hearing scheduled for today
be continued so to allow a formal application and possible
hearing of counsel on my behalf. Okay? He sent this letter to
the Bar, this fax. The Bar's response on the 4th was,
certified ruling, there was a court hearing on the 3rd and that
is Exhibit Number 3.

THE COURT: Do you have that, please?

THE CLERK: Yes, sir.

THE COURT: Hold On.

MR. THOMAS: They faxed it --

THE COURT: Stop.

MR. THOMAS: Huh?

THE COURT: 1‘m waiting for the exhibit.

MR. THOMAS: Okay.

THE COURT: Okay. 1t says:

"Respondent failed to appear at the pretrial

conference and has failed to appear at every single

court-related event. Respondent‘s default will be

entered if he fails to appear at trial. Trial will

start at 10:00 a.m. on October 11, 2011."

-zn:)e

i
1 1

ACCESS TRANSCRIPTS, LLC ;I_ 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 58 of 119

_,`

24

MR. THOMAS: Yes. Your Honor, Michael Morrisey knew
at that time that he could no longer represent me, and he had a
duty, and so did all the other attorneys, because Patricia
Douglas, also an attorney, and Mr. Scanlan all knew that
Mr. Morrisey wrote this letter to the Bar on the 3rd. And they
also knew what the Bar‘s response was on the 4th, and they all
had a duty to tell Judge Nichols that he could no longer
represent me and not put anything on the record. And --

THE COURT: And did you tell him that?

MR. THOMAS: Did who -- did 1 tell him that, what?

THE COURT: The judge.

MR. THOMAS: 1 didn't know, Your Honor. 1 just got
these documents from the Bar a month ago.

THE COURT: Okay.

MR. THoMAs: okay? This is the first that 1‘ve ever
had any knowledge of this, and that's why 1 told you when 1
came in here we‘re going to be filing a case in Santa Clara for
fraud upon the court because everything that those attorneys
did --

THE COURT: Just listen. Are you talking about the
attorneys on the other side?

MR. THOMAS: The attorneys on the other side --

THE COURT: And what --

MR. THOMAS: -- and my attorney, they --

THE COURT: And what obligation did the attorneys on

rig

ne~,m=

,._

1
ACCESS TRANSCRIPTS, LLC ;j_: 1-855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 59 of 119

/-__ v.r»,

the other side --
MR. THoMAs: They -~
THE COURT: -- have to you?
MR. THOMAS: They colluded to --
THE COURT: How do you know that?

MR. THOMAS: -- to commit fraud on the court.

THE COURT: How so?

25

MR. THOMAS: Because they all knew and under 286 they

had a duty to tell me that my attorney was suspended, and they

knew that he was suspended, because they filed complaints to

the State Bar of record, which 1 found.

THE COURT: So my understanding now is that you had a

judgment rendered against you, correct?

MR. THOMAS: What'S that?

THE COURT: You had a judgment rendered against you,

correct?

MR. THOMAS: 1 had a judgment rendered against me,

and if you go through the transcript --
THE COURT: Just stop, just stop.

MR. THOMAS: -- which is part of this --

THE COURT: Just stop. You had a judgment entered

against you for $4.5 million, something like that?
MR. THOMAS: Yes, but it was under --

THE COURT: StOp.

MR. THOMAS: 1t was under fraud because they never

__)~

z

m st

80

':

ACCESS TRANSCRIPTS, LLC :j;: 1~855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 60 of 119

',.`, ,."~_

26

told me that -- they left me in the hallway when they did the
settlement, Your Honor. 1 was not aware what the settlement

was. And when -- and they never let me see a copy of the

settlement, and the judge says that in the transcript. 1f you

read the transcript --

THE COURT: Just stop for a second. Have you filed
to set this aside?
MR. THOMAS: 1‘m working on it, Your Honor. 1‘ve

spent months putting documents together and 1 will file with --

probably within the next two weeks.
THE COURT: Okay.
MR. THOMAS: So --
THE COURT: But as of right now -;

MR. THOMAS: As of right now 1 have not filed --

THE COURT: And as of --

MR. THOMAS: -- because 1‘m still putting
everything --
THE COURT: And as of right now you have a fraud

judgment against you.

MR. THOMAS: Yes, but that fraud judgment was based

on the -- on fraud on the court.
THE COURT: Well --

MR. THOMAS: 1f you read the transcript, Your Honor,

which 1‘ve presented to you today, they never told the judge

about the fraud. They never --

511?27`

ACCESS TRANSCRIPTS, LLC :__E 1-855~USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 61 of 119

,___ ,_

27
THE COURT: Stop, stop.
MR. THOMAS: The judge says on the record --

THE COURT: Stop, stop.

MR. THOMAS: -- that all parties are agreeing --

THE COURT£ Stop.

MR. THOMAS: -- to no wrongdoing.

THE COURT: Stop. This has nothing to do with your
case.

MR. THOMAS: Yes, it does. 1t has everything to do
with the bias that you said that you have about me. You said
you --

THE COURT: 1 said you have a fraud conviction
against you, 1 am not particularly fond of people with fraud
convictions.

MR. THOMAS: That‘s correct. And that --

THE COURT: And if your fraud conviction or finding
is overturned 1 will apologize to you, but we‘ll wait to see if
that happens. But for the moment, this is what we've got going
for us.

MR. THOMAS: 1 understand, Your Honor, but if you
even looked at the facts on its face -- and that's what 1 want
you to look at right now because you have had --

THE COURT: 1 am not --

MR. THOMAS: -- a bias against me.

THE COURT: 1 am not going back --

ACCESS TRANSCRIPTS, LLC :_l:; 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17

`18
19
20
21
22
23
24

25

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 62 of 119

rs '_\

28
MR. THOMAS: 1t's in this document, you don't have to
go back.
THE COURT: Stop.
MR. THOMAS: 1t”s in the court record.
THE COURT: Stop, stop. 1 am not the Superior Court

in California. 1 am a bankruptcy judge in Reno, Nevada; you
are a debtor in Reno, Nevada; and the issue we are dealing with
is a piece of property in Portola, which is in your name.

MR. THOMAS: 1 understand that, Your Honor.

THE COURT: And that's what we‘re going to deal with.

MR. THOMAS: 1 understand that, Your Honor, but you
gave me a life sentence with a judgment for $5 million on a
loan that 1 never received, based on Tracini (phonetic) and
their attorneys committing fraud on your court. And you
restricted me from putting in evidence showing that they were
an investor. Every time 1 tried to get in evidence you said it
doesn't matter whether they're investor or loan. And every
time my attorneys tried to raise that issue you shut them down.

THE COURT: Well, just appeal. Appeal, overturn me.

MR. THOMAS: Your Honor, 1 can't appeal you because
you blocked the record from me putting in evidence that they
were an investor, and if it didn't come into the Court then 1
can't appeal those issues. There never was a loan. There

never was a loan. 1 never received a dime from Mr. Tracini.

THE COURT: So where --

3 `r¢u`
-i

,¢¢

ACCESS TRANSCRIPTS, LLC '_":[i 1-855-USE-ACCESS (873-2223)

 

 

 

 

 

 

|__,\

10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 63 of 119

29

MR. THOMAS: And you -- and that's why 1 think you
should recuse yourself because you blocked evidence
intentionally so that 1 had a judgment against me for the rest
of my life for a loan that 1 never received and for funds that
1 never received. There was no evidence of a fax, a text
message, or anything to me on a loan. And the only document
that they had was a forged document that they forged on my
parent's anniversary, which you know is October 25th.

THE COURT: Actually, 1 don't.

MR. THOMAS: Yes, you do because 1 said -- 1 asked
this Court that 1 didn't want this hearing scheduled for
October 25th because that's my parents' 60th anniversary. They
forged those documents on my parents' anniversary and 1 was in
the same restaurant that 1 was in for my parents' anniversary
this last time in San Francisco at Kokkari restaurant with our
family.

1 was not in their office at that time. They forged
a document and 1 got a handwriting expert to show that those
documents were forged. You let this bankruptcy court use funds
from my handwriting expert to buy the claim where they stole --
where my attorneys took $150,000 out of my trust account, and
you let them buy their claim out of bankruptcy in this court.

THE COURT: SO --

MR. THOMAS: And with these trustees' approval.

THE COURT: So what this -- what we are here about is

csx

o-,dm_~.

315-

AC<;ESS TRANSCRIPTS, LLC :_I: 1-855-USE-ACCESS (873-2223)

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 64 of 119

fm h

30

whether or not --
MR. THOMAS: You are biased to me.

THE COURT: What we‘re here about is whether or not
the trustee can force the turnover of the property in Portola
to her to liquidate.

MR. THOMAS: And, Your Honor, if you would rule on
the law and if you would rule on everything that 1 put forward,
1 don't think they can. 1 think they are dead in the water,
and Mr. Hartman already conceded in his brief. The only issues
he said were that Mr. Thomas was dyslexic and that they didn't
give a deed. 1 gave you a copy of the deed, you know} and
that's all they requested was a copy of the deed. They didn't
request the original.

You tried to try their case for them and tell them
what -- you know, 1 want the original deed. They never
requested the original deed. You -- and you brought up
different points in their case that Mr. Hartman never even
brought up at the hearings.

THE COURT: 1 am entitled as the judge to ask
questions. 1 am entitled to call witnesses --

MR. THOMAS: You're entitled to ask questions, but

you're not entitled to try their case for them and put in facts

that he doesn't put in.
THE COURT: 1 --

MR. THOMAS: And that's why 1 think you're biased.

ve
191
§

"o

AccESS TRANSCRIPTS, LLC :l: 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 65 of 119

31
And you know that 1 have a disability, and you have handcuffed
me time and time again knowing that 1 am dyslexic and that 1
have had a disability. And Mr. Hartman has on many occasions
criticized me and taken advantage of my disability, and so has
this Court.

And the only reason that 1 am here today, Your Honor,
is because 1 -- my other attorneys -- and your profession, Your
Honor, is supposed to be held to the highest standard of law
and all standards, and it is not. This system has failed
miserably, because 1 shouldn't be here today. 1 never owed
Tracini one dime, 1 never got a loan from Mr. Tracini and 1 was
forced into a settlement based on fraud from other attorneys.

THE COURT: Why did you file bankruptcy?

MR. THOMAS: 1 only had to file for bankruptcy
because Mr. Garner skipped the country and 1 got notified a
year later that 1 was liable for the judgment. A year and a
half later they contacted me.

1 never knew that settlement. They told me that 1
was not liable. 1 got a declaration from Mr. Machado admitting
that his attorney lied -- his partner lied to me. And 1‘m
waiting to get a declaration from Mr. Morrisey, who's been
already convicted. He's already got a ~- he's got a felony
against him that he pled to. And --

THE COURT: So ~-

MR. THOMAS: And Mr. Machado --

 

ACCESS TRANSCRIPTS, LLC 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 66 of 119

/"-.

32
THE COURT: We are --

MR. THOMAS: -- has been suspended.

THE COURT: We are done here today. Mr. Hartman is
going to take appropriate steps to subpoena your parents for a
deposition or a 2004 exam and to produce the papers.

MR. THOMAS: 1 understand, Your Honor, but 1 don't
think they even have that right, and 1 think you should rule on

the law. You know, 1‘m not afraid of them subpoenaing my
parents or the deed or anything.

THE COURT: Nor am 1.

MR. THOMAS: 1t's just another waste of time and
money for this Court and inconvenience to my parents when this
case should be over right now. 1t should be over based on this
-- based on the issues that were presented before us and based
on what his reply brief was, you know, and e-

THE COURT: Okay. We're done. We're done.

MR. THOMAS: Okay.

THE COURT: 1‘m sorry you had a tough trip over here.
Mr. Hartman will go forward, and we'll see you after he's had a

Chance to depose your parents and take a look at the deed that

'they have.

MR. THOMAS: That's fine, Your Honor.
THE COURT: We'll be in recess. Thank you.
MR. THOMAS: So when --

THE COURT: 1 don't know how long it will take. 1t

 

ACCESS TRANSCRIPTS, LLC 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 67 of 119

/-.._ “`"

33
depends on how cooperative your parents can be. 1 understand
they‘re elderly, they may have some issues that make it more

difficult for them to attend depositions or to attend a lengthy

 

 

deposition. 1 can't tell you how long it will take, but it
usually -- 1 don't know. Mr. Hartman will set another hearing
after he has completed that discovery.

MR. THOMAS: Well, Your Honor, you didn't address the
issues of laches, which 1 have already asked you to address
which doesn't give them the right. And 1 said under 11.2 and 1
gave you that --

THE COURT: 1 will hear --

MR. THOMAS: -- file --

THE COURT: 1 will hear the ~~

MR. THOMAS: You didn't address that issue --

THE COURT: 1 know, because --

MR. THOMAS: -- whether they have the right to do it
nor not.

THE COURT: Because you did not produce the deed --

MR. THOMAS: 1 did.

THE COURT: -- as 1 directed you to.

MR. THOMAS: No, Your Honor. There is your bias
again.

THE COURT: We are in recess. `

MR. HARTMAN: Your Honor, if 1 may make one comment
for -~

me 391 =¢-
l‘:£“¢¥\_-,)'

AccEsS TRANSCRIPTS, LLC “`j:; 1-855-USE-ACCESS (873-2223)

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 68 of 119

',` __ \

34
THE COURT: Yes, please.

MR. HARTMAN: -- the record. We wouldn't be here if

that deed had been recorded when it was transferred --

THE COURT: True, that's true.

MR. HARTMAN: -- to the parents.

MR. THOMAS: Your Honor, they knew about the deed.
They knew about it three and a half years ago. They --

MR. HARTMAN: 1f it had been recorded.

MR. THOMAS: 1t doesn't matter. You knew it wasn't
recorded three and a half years ago.

THE COURT: Actually, it does make a difference, sir,

because under California law if you don't record a deed it's

void.

MR. THOMAS: 1 don't think so, Your Honor. Look
under the case, under the Whitney case right here, it doesn't
say that.

THE COURT: We are done. We are done here. 1 am
sorry you had a bad day driving back from San Francisco. We
are done.

MR. THOMAS: You know ~-

THE COURT: We are in recess. Please stop talking.

MR. THOMAS: Your Honor, 1 have had a bad day and
1‘ve had a bad time in this Court because of the bias.

THE CLERK: All riSe.

(Proceedings concluded at 4:09 p.m.)

vi
.`1§':'?0¢¢
voa

AccESS TRANSCRIPTS, LLC _TL 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 69 of 119

,/`\ ~r` '

C E R T 1 F I C A T I O N

1, Lisa Luciano, court-approved transcriber, hereby
certify that the foregoing is a correct transcript from the
official electronic sound recording of the proceedings in the

above-entitled matter, and to the best of my ability.

f 2 z"`
." _.' v

. , _
L-` f._:I--'
» ._,i

 

 

 

.,_,»::/M -;; / 1~ ~”’
_,;./'
LISA LUCIANO, AAERT NO. 327 DATE: December 11, 2018

ACCESS TRANSCRIPTS, LLC

ACCESS TRANSCRIPTS, LLC ;I" 1-855-USE-ACCESS (873~2223)

35

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 ' Page 70 of 119

/_"._

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 71 of 119

./"'\

/-

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-btb
1N RE:

Chapter 7
ANTHONY THOMAS and

WENDI THOMAS, . 300 Booth Street

Reno, NV 89509
Debtors.

Monday, December 17, 2018
12:24 p.m.

TRANSCRIPT OF MOTION TO CONTINUE/RESCHEDULE HEARING
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:

For the Debtors: ANTHONY THOMAS, Pro Se

7725 Peavine Peak Court
Reno, NV 89523

TELEPHONIC APPEARANCES:

For the Chapter 7 Hartman & Hartman

Trustee: By: JEFFREY L. HARIMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324~2800

Audio Operator: Illuminada Starzyk, ECR

Transcription Company: Access Transcripts, LLC
10110 Youngwood Lane
Fishers, 1N 46038
(855) 873-2223
www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

 

 

 

 

10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

.I*".

Case 14- -
50333 gs Doc 483-1 Entered 03/25/19 10:47:21 Page 72 of 119

(Proceedings commence at 12:24 p.m.)
THE COURT: Good morning. Please be seated. This is

the case of Anthony Thomas and Wendi Thomas, case number -~
it's two cases, actually. 1t's case number 5033 -- 1‘m sorry,

14-50333 and 14-50331. Appearances, please, on the phone

first.
MR. HARTMAN: Good morning, Your Honor, or afternoon.
This is Jeff Hartman, counsel for the trustee.

THE COURT: And appearances in court, please.

MR. THOMAS: Yes. This is Anthony Thomas.

THE COURT: Could you please come to the podium,

Mr. Thomas.
MR. THOMAS: Yes.
THE COURT: We‘ll get a better recording.
MR. THOMAS: Thank you, Your Honor.

THE COURT: So you -- basically, what's happening is

 

you want some additional time to try and get a better price or
get the emerald sold. 1s that correct?

MR. THOMAS: No. 1 --

THE COURT: That's not correct?

MR. THOMAS: 1 want to oppose the motion on several

reasons because --
THE COURT: Well, wait, just wait.

MR. THOMAS: But 1 want more time to oppose the

motion so that 1 --

id

.\z_
"‘ §

J

€"~_
¢-_{’:= '

s

Ac;cEss TRANSCRIPTS, LLc :I‘- 1-355-USE_ACCESS (873_2223)

 

 

 

10

11

12

13

14

15

16

 

 

17

18

19

20

21

22

23

24

 

 

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 73 of 119

/°\

THE COURT: Okay. You want more time to oppose the

motion?
MR. THOMAS: Yes.

THE COURT: So could you describe for me briefly what
the reasons for opposing the motion are?

MR. THOMAS: Yes.

THE COURT: Just generally. Go ahead.

MR. THOMAS: Yes. 1 wanted to oppose the motion
under ~- 1 believe it‘s 6001, that the creditors or myself were
not notified 21 days ahead of time, as 1 put in my documents,
of the sale of the emerald, and the only person that was
notified, according to the documents that Mr. Hartman sent out,
was Ken Tersini and Mr. Silver.

THE COURT: Okay. What else?

MR. THOMAS: And ~-

THE COURT: We‘re not -- you‘re just telling me what
these are. What other reasons are there?

MR. THOMAS: The other reasons are is that Jennifer
Jordine (phonetic) is an employee of Mr. Tersini, and she‘s not
a bona fide purchaser.

THE COURT: And how do you say that? Well, how do
you know that?

MR. THOMAS: Because she‘s buying the emerald through

Mr. Tersini.

THE COURT: How does that make her not a bona fide

\ iq ,-."’""

a
"' ‘\ ,;',..€""~, ¢"*

’~r.

Ac;<:Ess TRANSCR:PTS, rtc ;:l 1_855_USE_ACCESS (873-2223)

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 74 of 119

purchaser?

MR. THOMAS: Well, according to the documents that
Mr. Hartman -- said she was not a bona fide purchaser. She
wasn't a party and had any knowledge of the emerald. What she
did, Mister -- they bought the emerald through Mr. Tersini.

THE COURT: Okay. What else?

MR. THOMAS: Okay. Also, the declaration of
Mr. Stremmel, 1 ~- through the evidence -- 1‘d like to do more
evidence to make my discovery to prove that a lot of the
statements that he made in his declaration aren't true, like he
traveled all over the place and all these people he notified,
because 1 contacted a bunch -- you know, a couple of the people
on the list, and they didn't seem to be notified by
Mr. Stremmel. And so 1 would like him to produce documents --

THE COURT: No, just -- so just hang on. This
emerald is going to be sold, and this emerald is going to be
sold in this court. 1 -~ just listen -- 1 have no problem with
you trying to get people who are interested in purchasing this
to purchase it. 1 think that‘s a great idea for you.

MR. THOMAS: Yes.

THE COURT: 1 think that -- 1 would hope it would
bring in more money for it. But there will be a sale of this
emerald in this courtroom sometime in the future. So if you
object to Mr. Stremmel for whatever reason, you might want to

try and have some sort of alternate person because 1'm not

_¢`
-'___,-=_ f

~:D

§ ¢W
=¢¢¢ h 7
g 11

AccESS TRANSCRIPTS, LLC _TL 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 75 of 119

/ ".

going to -- this emerald_is going to be sold here.
MR. THOMAS: Okay. Your Honor, 1 gave Mr. Hartman a

contract with Overstock.iom almost two years ago, and

Overstock.com wasn't goi g to charge us any fees, as they
stated in their documentd. They said that they were going to
charge fees because the j~ because my trust didn't have any
money to pay those fees, Fhat they were not the best person.
But 1 negotiated the deal with the Overstock.com and the CEO,
and it was board-approved, and they were not going to charge us
any fees to market it and to sell the emerald. So -~ and they
do over a billion dollars in sales, and they have worldwide
potential. This is something that they wanted to do. 1t was
something that they wanted to execute on. 1 didn't want to
execute at the time because 1 didn't want the publicity all
over the world about me and the emerald. And that's why 1
didn't go forward and wanted to do it through a private sale.
But they were -- they gave us a contract, and in that contract,
you see -- that 1 provided today -- there were no fees.

THE COURT: Did you give a copy of that to
Mr. Hartman?

MR. THOMAS: Mr. Hartman had a copy. 1 gave it to
him two years ago, and 1 sent him all the emails which are
attached that stated that they were not going to charge fees

and that we had board approval and that the --

THE COURT: Okay. But we‘re talking about now. We

s
~1

ss
rl.," ¢r,..
\Je“"\,.;

~."‘

AccESS TRANSCRIPTS, LLC ~T_ 1_855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 76 of 119

f.. /\

are going to sell this emerald here within a relatively short
period of time. What do you want to do that will facilitate

that?

MR. THOMAS: Your Honor, first, 1 would like to state

one thing.

THE COURT: Go ahead.

MR. THOMAS: 1‘m trying to go into -- and 1‘ve
mentioned this on the record many times. 1‘m almost there.
1'm still waiting to get a declaration from Mr. Morrissey,

which 1 was told 1 was going to get a couple weeks still to
have the motion -- the judgment in San Jose turned over because
it was procured by fraud. And 1‘ve found out a lot of things,
Your Honor, in between the last few months that has been going
on, that Mr. Tersini's been -- was colluding with Mr. Gardner.
And 1 think that you'd be shocked to hear this evidence, but
the email that you sent -- that you said that 1 sent to

Mr. Gardner, which 1 told you was not my account, the Norfield
account, and it's what the Supreme Court and the Ninth Circuit
Court are balancing their rulings on was -- 1 told you, Your
Honor, that was not an email that was sent from me. 1t was
sent from Mr. Gardner, and it was -- Mr. Gardner set up a
Norfield company in Hong Kong. And so those documents that you
used to get a ~- to rule on your judgment against me was
documents, as 1 said, it was not my email.

THE COURT: Did you appeal?

§Wf%

ACCESS TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

kO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 77 of 119

,/-`. ,,_.~

MR. THOMAS: 1 did appeal. We appealed it all the
way to the Supreme Court. 1 mean, we‘re there now. 1‘ve got
30 days, you know, to finish my ruling there. And so 1 don't

know if 1'm going to go that route because it‘s expensive.
1t's about $100,000 --

THE COURT: Yes.

MR. THOMAS: ~- to do that, and it's »- and 1 think
that 1 have a better chance of getting it turned over in San
Jose because Mr. Tersini and Mr. Gardner colluded in San Jose
and told me that 1 was not part of the settlement, 1 didn‘t
need to be a participant. 1 was out in the hallway when they
settled the case. And they were the ones that snuck the fraud
in the judgment. 1 didn't know anything about it. And so ~-

THE COURT: Okay. So just stop. What --

MR. THOMAS: 1 just wanted you to be clear so that
you know all the different things that these -- Mr. Gardner is
the one who sent me to Mr. Tersini‘s office in August and told
me that ~- to get the temporary note that said ~- for the
formation of the LLC. That document disappeared out of the
office of Electronic Plastics, and Mr. Tersini admitted there
was a document and he never turned it in. So 1 believe that
they've been colluding all along to get this emerald from me,

so -~

THE COURT: Well, this emerald is in the possession

of the trustee.

Accsss TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 78 of 119

/\

MR. THOMAS: Right. But if the --

THE COURT: The trustee is going to sell this
emerald.

MR. THOMAS: But if the court in San Jose turns it
over, 1 want you to give me a stay, Your Honor, because if that
judgment gets turned over, then 1‘m not in bankruptcy. The
only reason 1‘m in bankruptcy is they forced me into bankruptcy
procured by fraud on the court.

THE COURT: Who is your judge in San Jose?

MR. THOMAS: Judge Nichols was the judge in San Jose,
and 1‘ve said this several times, Your Honor. Judge Nichols
said that all parties are agreeing to no wrongdoing.

THE COURT: 1 hear thousands of cases, 1 don't
remember every word of every case.

MR. THOMAS: Okay. Judge Nichols said that all
parties are agreeing to no wrongdoing on the record, okay.

THE COURT: So when is Judge Nichols supposed to

rule?

MR. THOMAS: Judge Nichols is retired, so 1 have to
file it with the new judge, and 1'm waiting for the declaration
from Michael Morrissey, who was told by the state bar that he
was not allowed to try the case. And if you remember on the
record, the email that he sent on --

THE COURT: He‘s the disbarred lawyer?

MR. THOMAS: Yes. He's the one who sent the letter

name
`v

w

ACCESS TRANSCRIPTS, LLC :-];-J`- 1~855-USE-ACCESS (873-2223)

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 79 of 119

,`

to -- the email to the bar on the 3rd, saying that he was
supposed bo be in front of the state bar on that day. He had
just got off the suspension, which he never told me about, and

that he would like more time to try the case. The state bar
did a ruling on the 3rd, and on the 4th, they sent him back
notification saying, no, you are not going to be able to try
this case. And at that time, he had a duty and all the other
attorneys had a duty to tell the judge that he was not allowed
to try the case or go forward. So he abandoned me, and then
the next day, they put it on the record, and they told me that
1 was not -- didn't have any liability for the judgment. They

told me that Michael Gardner was taking 100 percent of the

responsibility.

They negotiated this, and if you read the record, in
Judge Nichols‘s chambers, Michael Gardner and Mr. Tersini. 1
was not there, and 1 was not present. And under 664 -~

THE COURT: Just stop. Just stop.

MR. THOMAS: -- 1 need to be a participant, yes.

THE COURT: Just stop. We are going to be selling
the emerald in this courtroom. What is it you want to have
happen here?

MR. THOMAS: 1 want time to get subpoenas.

THE COURT: How much time do you want?

MR. THOMAS: Okay. 1 have contacted -~

THE COURT: How much time do you want?

n

§nif ~
”' ir:)ef

ACCESS TRANSCRIPTS, LLc l:F_- 1_855_USs-Accsss (873_2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 80 of 119

/\

10

MR. THOMAS: 1 need at least 90 days.

THE COURT: Mr. Hartman.

MR. HARTMAN: Thank you, Your Honor. 1‘d like to get
back to the focus of what the trustee‘s here on.

THE COURT: You can have a seat, please.

MR. HARTMAN: And to begin with, Mr. Thomas is
attempting to impart -- litigate his issue in letters, and 1
don't know if you‘ve had a chance to read what he filed today.

THE COURT: 1 just was handed it a few minutes ago.

1 have not reviewed it.

MR. HARTMAN: Well, 1 haven't either, but 1 can tell
you that his approach in the paper is that 1 refused somehow to
consent to or concede to the facts that he put in a letter to
me, 1 don't know, two or three weeks ago. And 1'm not required

to respond yes or no to facts that he raises in a letter.

THE COURT: So stop --

MR. HARTMAN: We have --

THE COURT: -- stop right there.

Mr. Thomas, you did the same thing with me. 1'm not
filling out a report card for you. Mr. -- opposing counsel
does not need to fill out a yes/no answer form for you. They
don't have to do that. He's not going to do it. Have a seat.

MR. THOMAS: Your Honor, 1 thought -~
THE COURT: You have a seat.

MR. HARTMAN: 1f 1 might continue, Your Honor.

11

1
U&
q neil

ACCESS TRANS<:RIPTS, LLc _:i 1_855_USE_ACCESS (373_2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 81 of 119

ll

THE COURT: You may.

MR. HARTMAN: So Mr. Thomas indicated a few moments
ago that he believes that notice of hearing on the sale motion
was inadequate, and 1 can tell you that the motion to approve
the sale was filed on November 29th as docket entry 430.

THE COURT: Hold on for one second.

Could you pull that up for me?

THE CLERK: Yes, sir.

THE COURT: Just give me a moment.

MR. HARTMAN: Sure.

THE COURT: Okay. So, Mr. Thomas, could you please
Come forward again?

MR. HARTMAN: 1f 1 may finish, Judge -~

THE COURT: Well, okay. Mr. Thomas, just sit down.

Go ahead, Mr. Hartman. 1'm sorry,

MR. HARTMAN: So the notice period for a sale hearing

is 28 days.

THE COURT: Right.

MR. HARTMAN: And so it was scheduled for January
8th, which was substantially more than 28 days. 1 filed the
certificate of service on December 3rd as docket entry 435, and
it clearly shows that notice of the hearing was provided to the
entire creditor matrix and Mr. Thomas by email, as he has
previously requested. So there's no basis for him contending

that 1‘d only sent the notice to Mr. Tersini's attorney.

Accsss TRANSCRIPTS, LLC :]:-': 1-855-USE-ACCESS (873-2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 82 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

/`,

12

1f 1 may continue -~

THE COURT: You may.

MR. HARTMAN: So in the normal manner of practice,
Mr. Thomas would have had until 14 days before January 8th
within which to object to the motion and set forth any basis
for doing that. And as is previewed by his statement, his
contention is that he had arranged with Overstock.com to market
the emerald without any fees. Well, the trustee and 1 have
been in communication with Overstock.com, and 1 have three
drafts of Overstock.com proposed sale agreements, each of which
requires a -- basically, a marketing expense guarantee set at
$250,000, and 1'm prepared to file those with the Court at the
appropriate time. But the trustee, in an administratively
insolvent estate, was not in a position to enter into a
contract in which he essentially guaranteed $250,000 in
marketing expenses. So that's what the trustee has done with
respect to that issue. `

The point, 1 guess, finally, is Mr. Thomas's
contention that the proposed purchaser has some relationship
with Mr. Tersini, 1 don't believe that that fact, in and of
itself, disqualifies that person as a purchaser. 1n any case,
1 have no objection on behalf of the trustee to extending the
hearing date a week or two, but 1'm afraid we‘re at risk of
losing the only buyer that we've had come out of the woodwork

in this whole period of time and we are back to square one,

md

wr-`

ACCESS TRANSCRIPTS, LLC ;:l 1-855-USE-ACCESS (873-2223)

mg

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 83 of 119

13

based upon whatever Mr. Thomas thinks the emerald is worth as

opposed to what the marketplace apparently is determining what

it is worth.

THE COURT: And let me ask you a question, kind of a
broad question. Who has been -~ who has this been marketed to?

MR. HARTMAN: Well -~

THE COURT: 1t's a terrible sentence, 1‘m sorry.

What marketing was done concerning the sale of the emerald?

MR. HARTMAN: Well, the marketing effort is set forth
in Hudson Stremmel's declaration, which was filed at the same
time as the motion, and they've done quite a bit of online
marketing. They‘ve been in contact with all of the gem dealers
that they could identify in the United States. The --

Mr. Stremmel's declaration is quite extensive as to the efforts
they've undertaken to market the property. And, of course, 1

would be prepared to bring him to court to testify as to those

efforts.
THE COURT: Okay. All right. Thank you very much.
So, Mr. Thomas, could you please come forward again.
Who, other than -- is it Overstock.com? Who, other than

Overstock.com, have you notified that there's going to be this
sale?
MR. THOMAS: That 1 know?

THE COURT: Yeah.

MR. THOMAS: 1 didn't know that there was going to be

§'::).4"" l
`“' '~c?a:g

¢-

ACCESS TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 84 of 119

,-\

14

this sale. They didn't notify me. Mr. Hartman -~

THE COURT: 1 doubt that very much.

MR. THOMAS: Mr. Hartman didn't notify me or any of
the other creditors.

THE COURT: Stop.

MR. THOMAS: And ~-

THE coURT: stop.

MR. THOMAS: ~- under 6 ~-

THE COURT: Stop.

Mr. Hartman, was Mr. Thomas notified that there's

going to be\a sale?

 

MR. HARTMAN: There was the -- as set forth in the
certificate of service, docket entry 435, he and everyone else

who's listed on the matrix was noticed of the hearing to

confirm the auction.

THE COURT: Stop. Mr. Hartman says he did this.
1t's in the record. 1'm assuming that that's correct.

MR. THOMAS: 1t's ~~ Your Honor --

THE COURT: Listen now. Listen to me.

MR. THOMAS: Your Honor, it's not correct.

THE COURT: Listen to me.

MR. THOMAS: He didn't notify us 21 days ahead under
6004. He's to notify us prior to the sale. He only notified
us after the sale was completed, not before. He's supposed to

-- that's a misrepresentation that Mr. Hartman is making right

Accsss TRANSCRIPTS, LLC ;]:i 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 85 of 119

,~.`

15
now.
THE COURT: The sale hasn‘t been completed.
MR. THOMAS: Yes, but the sale went through. They
notified us that Ms. -- excuse me one second -- Jennifer

Jordine purchased it, but they didn't notify anybody that the
sale was going on 21 days ahead of time like they‘re supposed
to\ They committed a fraud on the court, Your Honor.

THE COURT: Mr. Hartman ~-

MR. HARTMAN: May 1 clarify, Your Honor?

THE COURT: You may.

MR. HARTMAN: 1 can't remember when -~ it's clearly
in the docket -- when the trustee filed her application to
employ Mr. Stremmel as the auctioneer.

THE COURT: So --

MR. HARTMAN: The ~-

THE COURT: -~ is the purchase by Ms. Jordine final
or is it subject to overbid?

MR. HARTMAN: No. No. 1t's subject to overbid, and
that -- the motion basically is filed to approve the sale, but
like in any other bankruptcy court sale, if somebody shows up
at the hearing and offers more and they have cash on the barrel
head, anybody can buy it. But you can't -- the problem is
Mr. Thomas doesn't understand you can't do this in a different
order because you‘re not going to know the sale price until the

auction‘s been conducted. So the procedure 1 employed was to

5 ’=# r',.~\-

§£;§`;s\ f"’"`
`r.) J

AccEss TRANS<:RIPTS, rtc _T_ 1_855-USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 86 of 119

16
ask for approval to conduct the auction, but then come back to

court to confirm the sale itself.

THE COURT: 1 mean, it's a --

MR. HARTMAN: The sale has not been --

THE COURT: -- it's a stalking horse bid.

MR. HARTMAN: The sale has not been confirmed.

THE COURT: Do you hear that, Mr. Thomas?

MR. HARTMAN: Anybody can show up and buy it.

MR. THOMAS: Your Honor --

THE COURT: Listen to me ~-

MR. THOMAS: Your Honor, they didn't follow the
proper procedure to --

THE COURT: So --

MR. THOMAS: They were supposed to notice under Rule
6004 --

THE COURT: Mr. Thomas, listen to me. We're going to
have an auction to sell this property. 1 will extend it for
two weeks, as Mr. Hartman said he would do. You can have
anybody you want here who wants to try and buy this.

MR. THOMAS: Your Honor, you are taking away my
constitutional rights, and 1 think there's a huge fraud that's
been committed on this court, and 1 think it should be reported
to the FB1. 1 believe --

THE COURT: Well, if you will stop at the Office of

the U.S. Trustee's downstairs, they will give you the address

¢! § ':§f:e

a
/

m_

ACCESS TRANSCRIPTS, LLC :]:; 1-855-USE-ACCESS (873-2223)

 

 

 

l\)

-10

11

12

13

14

15

16

17

18

20
21
22

23

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 87 of 119

/\

17
of the FB1. You are free to report whatever you think is
appropriate, but we are having an auction.

1 will continue the

auction date for two weeks from the date it's set for. Don't
say anything. If you have people who are interested in

purchasing this emerald, you should have them here on that

date.

MR. THOMAS: Your Honor, 1 would request that you

 

give a stay until you let me file my motion in San Jose.

THE COURT: Denied.

MR. THOMAS: lou‘re going to deny my constitutional
rights?

THE COURT: 1‘m telling you 1'm not letting you file
anything further. There is an auction set. 1t's going to be
continued two weeks, 1f you have someone you think is

interested in purchasing this emerald, you should have them be
here with appropriate funds.

MR. THOMAS: Your Honor, 1 have a constitutional
right to file documents. You cannot tell me that 1 cannot file

documents in this court, and you have before. 1 have a

 

 

constitutional right to file documents, and you haven't even
read my brief that 1 ~~ you didn't even read what 1 filed
today. and ~-

THE COURT: No, 1 didn't. 1 got handed to it about
ten minutes ago. 1 have not read it.

MR. THOMAS: And there has been numerous frauds

ACCESS TRANSCRJPTS, LLC

 

1-855-USE-ACCESS (_873-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 88 of 119

./`~ /~.`

18
committed on your court under your supervision.
THE COURT: Then, you should report this to everyone
you think is possibly going to listen to you.
MR. THOMAS: 1 think 1 will, Your Honor. 1 think
it's your duty to report it because they committed the frauds

on your court. Mr. Tersini ~~

THE COURT: 1‘m unaware of any frauds that have been
committed.

MR. THOMAS: Mr. Tersini claimed that he loaned me
money. He never loaned me a dime, Your Honor. That was a
complete fraud on this court, and there was no evidence of a
loan to me. So that was a fraud. Mr. Tersini and Mr. Gardner
have been committing fraud on the courts in San Jose, and it's
perpetrated through this court and now through the trustee and
through Mr. Hartman because Mr. Hartman's representations are
false. Mr. Stremmel, 1 would like to do a hearing for
Mr. Stremmel because 1 believe that everything Mr. Stremmel
said in that -- those documents are false, and 1 think 1 can
have evidence if you let me do -- if you let me --

THE COURT: This will be extended two weeks. 1f you
want to do a 2004 exam of Mr. Stremmel -~

MR. THOMAS: 1 do.

THE COURT: -~ go ahead.

MR. THOMAS: 1 do.

THE COURT: You can set it up.

ACCESS TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
l21
22
23
24
25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 89 of 119

-»- -‘

19
MR. THOMAS: 1 do, because 1 have evidence that
Mr. Stremmel's declaration was false, and Mr. Hartman knows
it‘s false because there's no way --
MR. HARTMAN: Your Honor --

MR. THOMAS: -- they've done what he said.

THE COURT: Yes, Mr. Hartman?

 

 

MR. HARTMAN: This is getting to the point where
Mr. Thomas is throwing around these allegations without
compliance with any of the rules of evidence or proper
procedure.

THE COURT: lim aware of that.

MR. HARTMAN: He shows up. He files things at
essentially the llth hour, nobody has time to respond, wants to
be heard on a shortening time without any proper procedure,
filing an application to do so. And he is entitled to file his
opposition to the motion 14 days before the hearing, and he can
set forth his position there. And if he wants to cross-examine
Mr. Stremmel at the hearing as Mr. Stremmel is called to
testify, he can do so, but his antics compound extraordinarily
all of the cost associated with administering this case. He‘s
been telling you for quite a long time that he's going to get
things appealed and overturned in Santa Clara, and he hasn‘t
shown you anything that would demonstrate he's moving in that
direction. He just expects everybody to take his word for

whatever he's saying, and he should be put to the proof.

,~..‘=

iv m
22 ;.; e-

l
\

ACCESS TRANSCRIPTS, irc 111 1-855-USE_ACCESS (373-2223)

 

10
11
12
13
14
15
16
17

18

20
21
22
23
24
25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 90 of 119

/` _._"

,20

THE COURT: 1 have not -- all 1‘m saying is 1 will
continue this for two weeks. 1f Mr. Thomas would like to
depose Mr. Stremmel, he needs to go through the proper
paperwork to do that and schedule it and get a reporter. He
can do that. 1f he wants to show us what has occurred that is
going to stay this because of something that‘s happening in
another court, 1'11 be happy to look at that, but we are going
forward with his auction. 1f he has people who he thinks are

willing to purchase this or overbid this, he should bring them.

So that's where we are.
MR. THOMAS: Your --
THE COURT: You may have a seat, sir.
MR. THOMAS: Your Honor --

THE COURT: You may have a seat, sir.

 

MR. THOMAS: You‘re going to take away my
constitutional rights to reply to his false statements?

THE COURT: You may have a seat, sir.

MR. THOMAS: Your Honor, 1 would respectfully ask --

THE COURT: Have a seat.

MR. THOMAS: -- for more time.

THE COURT: Please call security.

You may have a seat until security gets here. You

 

may walk out of the courtroom with them, and we'll see you at

the next hearing.

MR. THOMAS: Your Honor --

§ ,»"€ §§
, a é-¢~ r==
\ a any

ACCESS TRANSCRIPTS,LLC _ L 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
119
20
21
22
23
24

25

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 91 of 119

21
THE CLERK: Your Honor, we'll need to set that next
hearing. Just a moment, please.
MR. THOMAS: -- 1 respect -- 1 don't have -- 1'm
dyslexic. You're taking advantage of a person with a
disability, and 1 need more time, and 1 have evidence that 1

would like to present.

THE COURT: 1'm aware that you suffer from dyslexia.

MR. THOMAS: Yes, but --

THE COURT: But there -- stop. But often, dyslexics
can get wonderful information if they have somebody read the
document to them. You are a married man. 1 would assume your
wife can read to you. You have acquaintances and others who
can read documents to you. 1 am sorry that you have dyslexia.
1 know it's a difficult disease. But it doesn't mean you can't
have people assist you in reading the documents.

MR. THOMAS: Your Honor, the reason 1'm asking for
more time is because 1 -- it takes 45 days to get the subpoenas
from LinkedIn and from Gmail to prove my case, and 1'm
respectfully asking --

THE COURT: Then, you should have started earlier.

MR. THOMAS: 1 didn't know because they didn't notify
me in time, Your Honor. And the only time 1 got the
information from Jennifer Jordine that she works for

Mr. Tersini is when they -- when Mr. Hartman sent me the

documents.

A<:ozss TRANSCRIPTS, irc _1: 1_855_USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 92 of 119

 

 

22

THE COURT: Please sit down.

MR. THOMAS: Your Honor, 1 need --

THE COURT: Please sit down.

MR. THOMAS: -- 1 need to make a clear record for my
appeal because 1'm sure this isn't --

THE COURT: Please --

MR. THOMAS: -- going to go the way --

THE COURT: -- Sit down.

MR. THOMAS: -- it's supposed to according to the
law.

THE COURT: Please sit down. When security gets
here, we will go off -- we will leave.

THE CLERK: Would you like a continue date, Your
Honor?

THE COURT: Yes.

THE CLERK: Okay. 1 know that Mr. Thomas has
difficulty getting here during the week, so --

THE COURT: Right.

THE CLERK: -- if we were to set this for a Friday,
we‘re actually looking at two-and-a-half weeks. My first
available is Friday, February the lst.

THE COURT: Mr. Thomas, does -- 1 know you work
during the week. 13 February the 21st -- is that right, or the
lst?

THE CLERK: The lst, February the lst.

.,.,. gag 4
ACCESS TRANSCRIPTS, LLC ;Il 1-855~USE-ACCESS (873-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 93 of 119

"\.

23

THE COURT: That should be -- that would be a Friday.
Does that work into your work schedule?

MR. THOMAS: February 21st?

THE CLERK: No, the lst.

THE COURT: The lst.

THE CLERK: February l.

THE COURT: February 1.

MR. THOMAS: February 1, that's on a Friday. Your
Honor, could 1 respectfully get another two weeks?

THE COURT: Mr. Hartman?

MR. HARTMAN: Well, Your Honor, 1'm reluctant to
agree to that, but 1 will, but --

THE COURT: Thank you.

MR. HARTMAN: -- no further continuances.

THE COURT: No further continuances after that, so
that would put you on what day?

THE CLERK: Your Honor, will this take any more than
two hours?

THE COURT: Almost certainly. What do 1 have on that
day?

THE CLERK: Okay. The -- you‘re presiding at
naturalization.v

THE COURT: 1'11 get somebody else to do it.

THE CLERK: So 1 -- okay. So that would be that

two-week continuance, so it would put us at Friday, February

w z
-' ssa c

ACCESS TRANSCRIPTS, LLC

 

1-855-USE~ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 94 of 119

"/.

 

the 15th.

THE COURT: Friday, February the 15th.

THE CLERK: At 10 a.m.

THE COURT: 10 a.m. Okay. We are in recess. You
may leave now.

Please escort Mr. Thomas out of the courtroom, out

the building. Thank you.
We'll be in --

(Proceedings concluded at 12:53 p.m.)

*`k*vk*

 

 

§#¢f

Accsss TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

24

of

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 95 of 119

',._._'

'/»\

25

C E R T I F I C A T I O N

1, Alicia Jarrett, court-approved transcriber, hereby

certify that the foregoing is a correct transcript from the

official electronic sound recording of the proceedings in the

above-entitled matter.

’/
ALICIA JARRETT<j£AERT NO. 428

ACCESS TRANSCRIPTS, LLC

_ 1
""’ *~.
._\.l_z`;s

ACCESS TRANSCRIPTS, LLC

DATE: December 21, 2018

1~855-U8E-ACCESS (873-2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 F_>age 96 of 119

 

 

l grid -
\ r’

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 97 of 119

»"-.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-btb
1N RE:

Chapter 7
ANTHONY THOMAS and

WENDI THOMAS, 300 BOOth Street

Reno, NV 89509
Debtors.
Friday, January 4, 2019
10:13 a.m.

TRANSCRIPT OF DISCOVERY DISPUTE HEARING RE: DOC# 430
MOTION TO SELL FILED BY JEFFREY L. HARTMAN ON BEHALF OF
JERI COPPA-KNUDSON
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

 

APPEARANCES:

For the Debtors: ANTHONY THOMAS (Pro Se)

7725 Peavine Peak Court
Reno, NV 89523

 

For the Chapter 7
Trustee:

Chapter 7 Trustee;

Audio Operator:

Transcription Company:

 

Hartman & Hartman

By: JEFFREY L. HARTMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509

(775) 324-2800

JERI COPPA-KNUDSON, ESQ.
3495 Lakeside Drive

PMB #62

Reno, NV 89509

(775) 329-1528

David Lindersmith, ECR

Access Transcripts, LLC
10110 Youngwood Lane
Fishers, 1N 46038

(855) 873-2223
www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

4 st s

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 98 of 119

_¢-'~»~_ . ""

7
THE COURT: March 8th, okay.
MR. HARTMAN: Was one that -- because 1 had gotten a
call from Mr. Silver, who represents Kenmark. He couldn't be
here on the February 22nd date. We tried -- circled around the

March 8th date. That was okay for him and for me, but it was
over the New Year's interlude and 1 didn't get back to court
staff. So right now, we don't have a specific date for the
continued hearing.

THE COURT: Okay. Go ahead.

MR. HARTMAN: That's it. That's where we are.

THE COURT: Mr. Thomas? /

MR. THOMAS: Thank you, Your Honor. 1‘d like to
address everything that Mr. Hartman spoke to. Number one, my
-- 1 was opposing the sale of the emerald because Mr. Hartman
did not follow the rules and notify all the creditors and

myself 21 days ahead of time, according to the Rule --

 

THE COURT: Okay, stop. Mr. Hartman, it appeared to

me that the notice was timely.

MR. HARTMAN: Your Honor, 1 explained it in the
transcript. 1t's there in black and white. We got the
auctioneer approved. He conducted the auction. Then, 1 set a
hearing to approve the terms of the auction and the buyer.

THE COURT: Right.

MR. HARTMAN: Everybody got notice of that process.

1t's in the certificate of service. The matrix was noticed of

l § L:; § ,c_
Acozss TRANSCRIPTS, LLC _:l 1-855_USE_ACCESS (873_2223)

 

 

lO
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 99 of 119

the hearing to approve the sale by auction. 1t has not been
concluded.

THE COURT: Okay. So move on because 1'm not -~ the
sale can go forward as it is now scheduled. People have
notice. You've had notice. Move on.

MR. THOMAS: Your Honor, 1 want to make a --

THE COURT: Move on.

MR. THOMAS: -- 1 want to make a clear record, and 1
don't want you to take away my constitutional rights. They did
not notice people properly.

THE COURT: Well, first off -~

MR. THOMAS: They're supposed to be sent out by the
clerk under 202.

THE COURT: Please call security. Have them come in.

Mr. Thomas, you have to behave. You can't yell at
the judge. You can't yell at opposing counsel. 1‘m not going
to yell at you. So --

MR. THOMAS: Your Honor, 1 don't want you to block me
from making a clear record, and that's what you're doing, and 1
think you should recuse yourself.

THE COURT: Not by having security here, am 1?

MR. THOMAS: 1 think you should recuse yourself
because of a bias. You don't want me to make a clear record

that he did not notify everybody according to the rules, which
he did not.

- ""' a"’"i*
¢_-¢' '- :/ m
1b 11-

ACCESS TRANSCRIPTS, LLC _Tl 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 100 of 119

9
THE COURT: SO --
MR. THOMAS: And the clerk is supposed to send out
the notice, and that was -- that did not happen. 1t's not on
the docket.

THE COURT: So where is your evidence?

MR. THOMAS: 1t's not on the docket.

THE COURT: Where is your evidence?

MR. THOMAS: Where's my evidence?

THE COURT: Right. You need to present evidence.
Where is your evidence that this didn't happen?

MR. THQMAS: 1‘ve looked at the court docket. 1
didn't receive a notice for 21 days ahead of time of the sale
of the emerald. And according to 600 -_ 1 think it's 6 and
202, they're supposed to notify all creditors and myself 21
days prior to the sale. They did not do that. They didn't
comply with the rules and the law. And that's why the sale
should be void. He didn't do that, and he said in court he
did, but he did not. And 1 looked at all the rules, and he did
not follow the rules.

THE COURT: So 1 read through your pleadings. Have
you -- other than talking, have you provided any documentary

evidence that shows --

MR. THOMAS: 1 haven't filed my opposition yet

because it's not due until 14 days before the hearing, and my
understanding is the hearing was going to be -- Illuminada
»»§611¢»

ACCESS TRANSCRIPTS, LLC ;:EL 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 101 of 119

10
called me and told me that Mr. Hartman was not going to be able
to make the hearing on the 8th.

THE COURT: And it's going to be moved.

MR. THOMAS: And that it was going to be moved, and
she told me the date was going to be March 22nd.

THE COURT: And that‘s fine.

MR. THOMAS: So 1 put that in my order that ~-

THE COURT: All right. So -~

MR. THOMAS: -- the date would be March 22nd. 1 also
want to address a few other things that Mr. Hartman --

THE CGURT: So just listen to me for a minute.

MR. THOMAS: Okay.

THE COURT: You have to provide a written motion
opposing it -¥

MR. THOMAS: YeS.

THE COURT: -- and attach evidence.

MR. THOMAS: 1 am going to attach evidence.

THE COURT: That's fine.

MR. THOMAS: Yes.

THE COURT: That's fine. Stop. Okay. What is your
next problem? d

MR. THOMAS: My next problem is Mr. Hartman's
representations to this Court. He said when he filed his
declaration that Overstock.com required $250,000 up front and

that's why he didn't use them. And 1 filed a document with the

-»=zs¢§>,»

A<:cEss TRANS<;R:PTS, LLC _`]:l 1-355-USE_ACCESS (873-2223)

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 102 of 119

,"-\ 1\_

21

.THE COURT: Okay. No, 1 don't want to hear an "and."

MR. THOMAS: 1 just want to respond to --

THE COURT: 1 didn't ask you a question other than
"do you understand".

MR. THOMAS: 1 do understand, but 1 want to address
that because Mr. Hartman did take _-

THE COURT: You can address that.

MR. THOMAS: ~- possession of my parents' house --

THE COURT: You --

MR. THOMAS: -¥ without a court order,

THE COURT: MiSter ~~

Mh. THOMAS: He did ~-

THE COURT: Stop. Just stop. Mr. Hartman doesn't

need a court order to take possession of the house in Plumas.

MR. THOMAS: And, excuse me, that was my parents'
house.

THE COURT: You -~ stop. Stop. Stop. You listed
that on your schedules as your property. When the case was
filed, it becomes the trustee‘s property when it's converted to

a Chapter 7. That's what happened here. You listed the house
that you claim is your parents' house in Plumas area. The
trustee took control of that, which the trustee was entitled to
do. Had you registered that, had you not put it in your
schedules, the trustee couldn't have done that. If the title

was in your parents' name, the trustee could not have done

11§§§;_

ACCESS TRANSCRIPTS, LLC _j;; 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

pass 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 103 of 119

,.\_

22
that.

MR. THOMAS: Your Honor, 1 made it very clear to the

trustee that the property was conveyed to my parents in 2008,

and the deed was given to them in 2008. They ~-

THE COURT: And stop.

MR. THOMAS: -- they knew that prior to them taking

THE COURT: And stop.

MR. THOMAS: ~~ possession of the home. That is
illegal.

THE COURT: And stop. Well, according to California
law, an unrecorded deed is void.

MR. THOMAS: Your Honor, 1‘ve cited that law on the
record many times, and 1 believe that you are wrong.

THE COURT: Okay. That's fine.

MR. THOMAS: According to California law, the deed is
not void. 1f you give them a deed in 2008 and 1 conveyed the
deed to them, then the property is theirs. And that's what
California law says. 1t doesn't say it has to be recorded, as
you‘ve stated many times on the record.

THE COURT: Well, that's what 1 read. So -- but did
your parents record the deed?

MR. THOMAS: 1 said in the 341 meeting they did not
record the deed.

THE COURT: No, no, 1'm talking about today.

5

“1:“§?#

ACCESS TRANS<;RIPTS, LLC :_L: 1_355_USE_ACCESS (373_2223)

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 104 of 119

/_` ,_`.

23

MR. THOMAS: No, because Mr. Hartman changed the

title of the property into his name.
THE COURT: Okay.
MR. THOMAS: So 1 have to go in to the court.

THE COURT: Where is the deed? Where is the deed?

MR. THOMAS: My parents have the deed.

THE COURT: Okay. Why didn't your parents record the
deed?

MR. THOMAS: Because my dad is 89 years old. My
parents --

THE COURT: Why didn't you record it for him?

MR. THOMAS: My parents ~- he's -- has dementia. My

mom takes care of him full time. And Plumas County is a few
hundred miles away from where they live, so ~~

THE COURT: 1 believe they get mail to Plumas County.

MR. THOMAS: What'S that?

THE COURT: 1 believe they have mail that goes to
Plumas County.

MR. THOMAS: 1 don't know why they didn't go to
Plumas County and record the deed. 1 just know that the deed
was conveyed to them in 2008, and that's where it stands, and

the trustee knew that back then._ And according to the rules

and the law, if the deed was conveyed, she didn't have the
right to take it over. So that‘s an illegal possession of
property. 1t's breaking and entering, and --

ACCESS TRANSCRIPTS, LLC ;:[: 1_855-USE-ACCESS (873~2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 105 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

24
THE COURT: Well, that is not actually before us. 1
disagree with you on your understanding of California law with

respect to a deed that‘s not been recorded. Stop. 1'm not

asking you a question. And you can take appropriate measures

by filing something in court in -- here or by filing something
in California to set aside the deed. 1 don't -- 1'm not -~
I l

ve not had a lot of experience setting aside deeds or getting
deeds or that kind of stuff, but you listed in your bankruptcy
the deed to the Plumas County as your property.

MR. THOMAS: 1 --

THE COURT: And --

MR. THOMAS: 1 don't believe 1 did. 1 said in the
341 meeting that --

THE COURT: 1 didn't ask you what the 341 meeting. 1
said in -- stop. 1n your pleadings, you said the -- you listed
the property in Plumas County as yours, correct?

MR. THOMAS: 1‘m not sure, Your Honor. 1 listed the
property --

THE COURT: Okay. That's fine. That's fine.

MR. THOMAS: -- as my parents'.

THE COURT: Stop. That‘s fine.

MR. THOMAS: 1'm not sure about the legal -- because
as you know, 1'm not an attorney. 1 did what the --

THE COURT: 1'm aware of that.

MR. THOMAS: -- attorneys told me to do, and 1‘ve

ACCESS TRANSCRIPTS, LLC 1_855~USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 106 of 119

/",

25
told --
THE COURT: 1 don't care what attorneys told you to
do.
MR. THOMAS: 1 understand. 1t was conveyed to them
in 2008, and the attorneys knew that. So when they filled out

my schedules, they were supposed to fill them out
appropriately, and 1 thought that they were and 1 thought that
everything was approved, and 1 clarified it in the 341 meeting

when the trustee had some questions about it over three and a

half years ago.

THE COURT: Right. And your clients, in that whole
-» and your parents, in that whole time, never recorded the
deed?

MR. THOMAS: They never recorded the deed.

THE COURT: Okay. So you may have a seat.

Mr. Hartman.

MR. HARTMAN: Your Honor, just what -- for the

record, on that issue, there will be a hearing sometime in the
future after 1 take the Rule 2004 exam of Mr. Thomas's mother
regarding the original deed.

THE COURT: Okay.

MR. HARTMAN: That's not an issue today. What we

need is a continued hearing date and time.

THE COURT: Okay. This will take ~- 1 will give you

-~ 1 know you want to get done with this case. 1 know it needs

, »111-=,,¢’.,
=` q`€‘~§é¢"! ,_
»»' _l

v

 

 

Ac<:Ess TRANSCR:PTS, LLC _T_ 1_355_USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 107 of 119

//_ ,..- »»

26
to be taken care of, but Mr. Thomas needs to properly present
some of his complaints to the Court in a manner that everybody
has a chance to look at them reasonably and have time to look
at them. So 1 will continue this hearing for 60 days.

Let‘s see, your motions, Mr. Thomas, with evidence
need to be filed with the Court within 30 days. Do you

understand that?

MR. THOMAS: Your Honor, could 1 ask -~ respectfully,

the first date was March 22nd. 1t was put on the calendar, and

 

if 1 could have those motions filed, according to the rule, 14
days ahead of that March 22nd date because 1 will follow the
rules and file all the motions properly.

THE COURT: No, no, that's fine.

MR. THOMAS: That's what 1 wanted to do, Your Honor.

THE COURT: Mr. Hartman.

MR. HARTMAN: 1 think there's some confusion, if 1
may try and clarify.

THE COURT: PleaSe.

MR. HARTMAN: One item that Mr. Thomas will want to

file is an objection to approving the sale by auction. That

will be 14 days before the hearing.
MR. THOMAS: Yes.
MR. HARTMAN: 1 think the Court was alluding to any

other motion or discovery items that he wants to deal with

 

 

needs to be done within 30 days from today.

111
L11

11
1

_ACCESS TRANSCRIPTS,LLC ; L 1-855-USE-ACCESS (873-2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 108 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

/'"‘.

31

will consider that. You will have to respond to that. Do you

understand that?

MR. THOMAS: Yes, Your Honor. And 1 thank you for
giving me the time to do what 1 need to do and to get the
judgment in California set aside. 1‘m working on that now.
There's a lot going on right now, Your Honor. 1 had to file
documents with the Supreme Court this morning.

THE COURT: That's fine.

MR. THOMAS: So 1 have ~- there's -- this is not the

only case. 1 have to ~-

THE COURT: Supreme Court of California? Supreme

Court of the United States?

MR. THOMAS: Supreme Court ~- the United States

Supreme Court. So --

THE COURT: And that is ~- 1'm trying to think. Is
that in your California ~- 1'm trying to think which case that
is.

MR. THOMAS: That's this case, Your Honor.

THE COURT: This case, okay.

MR. THOMAS: That's the Kenmark case --

THE COURT: Yeah, Kenmark case.

MR. THOMAS: -- that 1 filed to appeal the Ninth

Circuit court.
THE COURT: Right.

MR. THOMAS: So 1 had to file some documents with the

1 »-

115§>§1

AccEss TRANSCRH»TS, LLC ~T_ 1_855-USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 109 of 119

/__1.

32

Supreme Court today.

THE coURT: okay.

MR. THOMAS: So ~- and 1 need to file my motion and
my judicial notice of documents in California in Santa Clara.
So 1'm also doing that, and 1 have to get ~- and 1‘m trying to
get that done, but Mr. Morrissey's been holding us up on a
declaration that he promised --

THE COURT: Now, Mr. Morrissey is the disbarred
lawyer that you work with? Who's Mr. Morrissey?

MR. THOMAS: Mr. Morrissey was my attorney that the
state bar sent the notice to saying that he was not allowed to
put the settlement on record. The day before, Your Honor, he

1

was notified by the state bar, saying that he was not allowed

to go forward with the trial.

THE COURT: Mr. Morrissey is the lawyer you were
using who has been disbarred.

MR. THOMAS: This was the attorney that was -- that
admitted to fraud in 2017, him and Mr. Machado pled to fraud.
And after that, 1 got Mr. Machado to give a declaration stating
that they told me that 1 was not responsible for the settlement
and that Mr. Gardner was taking 100 percent.

THE COURT: Well, 1 don't have that in front of me.

1 don't think that, but --

MR. THOMAS: That declaration was filed with the

Ninth Circuit court.

Ac;cEss TRANS<:RIPTS, LLC _T_ 1_355_USE_ACCESS (373_2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 110 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

33
THE COURT: That's great.

MR. THOMAS: okay.

THE COURT: This is the lawyer who you have had here
occasionally who is a disbarred lawyer. 13 that correct?

MR. THOMAS: Mr. Morrissey -~

THE COURT: Answer my question, yes or no.

MR. THOMAS: No.

THE COURT: Mr. Morrissey is not disbarred?

MR. THOMAS: Mr. Morrissey is disbarred and has a
felony against him.

THE coURT: okay.

MR. THOMAS: Okay.

THE COURT: That's all 1'm asking you.

MR. THOMAS: And he was my original attorney who was
suspended by the state bar, but he never told me he was
suspended. So -~

THE COURT: Well, 1'm sorry about that, but --

MR. TdOMAS: And he ~- well, he also put this
judgment that you -~ that 1 had to take all the way up to the
Supreme Court on the record after the state bar told him he
couldn't, so that he committed a fraud on the court, and 1
presented those documents to you.

THE COURT: He didn't commit a fraud on me.

MR. THOMAS: 1 know, not on you, in the Santa Clara

case. They put -- he abandoned me and then --

.\ _41~“_1

§:j~§"\.

111
l

'o»-’
'*.

11

ACCESS TRANSCRIPTS, LLC ‘_ 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 111 of 119

34

THE COURT: But we‘re not --

MR. THOMAS: -- put it onto the record.

THE COURT: That's not the issue here.

MR. THOMAS: Well, 1'm just -~

THE COURT: That's not the issue here.

MR. THOMAS: -~ 1'm just making the record clear,
Your Honor, that --

THE COURT: No, no. You're not making the record
clear. You told me that you have something you're asking to
file with the Supreme Court to set aside --

MR. THOMAS: That's a different case. 1 put the --
the Supreme Court is to set aside your judgment.

THE COURT: That's fine.

MR. THOMAS: Okay. And the Santa Clara County case
is to set aside the fraud that was procured against me in Santa
Clara by telling me that 1 was responsible for the judgment,
and Mr. Gardner was going to take full responsibility. And
then, a year and a half later, they tell me that 1 had to pay
because he skipped the country, so ~-

THE COURT: Well, 1'm not involved in that case.

MR. THOMAS: But you are, to some point, Your Honor,
because you lifted the stay, and 1 had asked you not to lift
the stay. And on the record, you said that you were not
lifting the stay so that they could get fraud against me. You

said that specifically on the record in the transcript.

511

w §-1`31),1. »1
’M §

ACCESS TRANSCRIPTS,LLC `-":E 1-855~USE-ACCESS(873-2223)

 

10
11
12
13
14
15
16
17

18

20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 112 of 119

./_\. _ »~.r

35
THE COURT: 1 didn't look at that. 1 have no

recollection.

MR. THOMAS: And then, you did the exact opposite.
You used that fraud against me, and then you said because 1 had
the fraud against me, you had the right to be biased against
me, which is what you said on the record.

THE COURT: 1 don't have the right to be biased
against you.

MR. THOMAS: You said that. You said, 1 have the
right to be biased against you because --

THE COURT: 1 have the right to take --

MR. THOMAS: 10 think that --

THE COURT: ~- into account --

MR. THOMAS: You said you had the right to think that
1 was dishonest because 1 pled to fraud in San Jose ~-

THE COURT: YeS.

 

 

MR. THOMAS: -- which 1 did not. And 1 said on the

record --

THE COURT: Well, the record says you did.

MR. THOMAS: No, the record does not. 1t says all
parties are agreeing to no wrongdoing. 1t says it twice. And
the judge, in itself, says that, “1n my findings of facts, 1 am
finding that there was no wrongdoing."

THE COURT: Okay. So, Mr. Thomas, when you come

back, you need to focus on the things that are in front of me.

1
Q`
3

\

AccEss TRANS<;RIPTS, LLC ' 1_855_USE-ACCESS (873_2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 113 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

,-"\1

36

MR. THOMAS: Yes. But all those have been in --

THE COURT: Stop. Rehashing things that aren‘t

applicable to this case, such as whatever you're doing with the

Supreme Court, that will happen. ISsues you‘ve got with other
people, you can deal with those. You need to focus. You're
going to do a much better job for yourself here if you focus on
this case and the various things we've discussed this morning.
That's what you need to focus on here.

1 know you have other issues elsewhere. 1 know
you're taking care of the other issues elsewhere. But those
-issues don't impact what's happening in this court right now.
Do you understand that? And the more you focus on what's
happening here, no matter how much you dislike me or dislike
what other people have done or unhappy with what your prior
lawyers did, what you need to focus on is what's happening in
the bankruptcy court here because that's ~- this is where this
diamond ~- or this emerald is going to be sold or not sold.

MR. THOMAS: YeS.

THE COURT: All right. So --

MR. THOMAS: And 1 would like to correct the record,
Your Honor. 1t's not -~ you said that 1 don't -- that 1
dislike you. That's not the case at all. 1 respect you, Your
Honor, as a judge. 1 just think that the rulings that you‘ve
made in a lot of the cases don't go according to the law, and 1

have that right, and that's why 1‘ve appealed those cases.

F€' »\' __
get ,_.,_~ =-
‘¢L.r»\s=’

A<:cEss TRANSCRIPTS, LLC _;T; 1-355_USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 114 of 119

/\`

37
THE COURT: Well, you certainly have that right, and
1 disagree with you. But it's not uncommon for people to

disagree with a judge, at least one party. So no problems with

me.

MR. THOMAS: But 1 don't have any hard feelings to
you as a person or as a judge. 1 just -- it is the rulings. 1
think that, you know, my experience that there's been times
where you do not follow the rules and the law. And by citing
California law stating ~-

THE COURT: And we disagree, and you're certainly --
you are certainly able to appeal.

MR. THOMAS: And that ~-

THE COURT: And 1‘m not slightly offended by somebody
'appealing or trying to overrule my decisions. 1t doesn't
happen -~ 1 mean, most of them aren‘t overruled, but people
object sometimes, and 1'm occasionally wrong. So we'll see.

MR . THOMAS: Okay .

THE coURT: All right. so -~

MR. THOMAS: Thank you, Your Honor.

THE COURT: Mr. Hartman.

MR. HARTMAN: Yes?

THE COURT: 1 would like you, please -- and 1 know 1
have not made this easy -~ to do an order as to when various

things have to be filed, when things will be heard, if there

are other things that need to be addressed.

ACCESS TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 115 of 119

/"- '_\.

38

Mr. Thomas.

MR. THOMAS: Yes?

THE COURT: Mr. Hartman will send you a copy. Do you
have a ~- you have email, 1'm assuming you have email.

MR. THOMAS: Yes.

THE COURT: Do you have email?

MR. THOMAS: YeS.

THE COURT: Mr. Hartman will send you, by email, a
draft of that order. 1f you don't agree with it, Mr. ~- tell
Mr. Hartman that or email Mr. Hartman that, and 1 will get the

two of you on the phone, or if you want to be in court, on the
phone, but 1 will get you on the phone or in court or by video
within 24 hours in a working week and we‘ll get that resolved

so we can go forward because we need to go forward and get this

case resolved, one way or the other.

MR. THOMAS: Thank you, Your Honor. And 1 would like-

to have one more request. Could 1 fax file? Because it makes
it extremely hard when 1'm in California and 1‘ve got to come
all the way up here to file documents to get them stamped, and
if you could make it available to me so that 1 could fax file
or email the court the documents so that 1 could get them on
the record without having to come all the way up here and bring
three copies and get them stamped. 1t's a lot with the cases
that -~ all the cases 1 have going on right now, and it's very

burdensome on me to not be able to file with this court like

11

r"\.

.”3~
§ 11

K.'

ACCESS TRANSCRIPTS, LLC

 

1-855-USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17

18

20
21
22
23
24

25

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 116 of 119

opposition to

don't know if

office to see.
THE
mail.
THE
THE
pro se debtor

THE

around it.
THE
MR.
THE
MR.

THE

 

 

Mr. Hartman Can.

ability to fax file

it ~- that fax is a

going to ask the

v'°`.

39

He can file through --

THE COURT: ECF, but --

MR. THOMAS: Yes.

THE COURT: But the answer to that is 1 honestly
don't know. 1 don't know -- 1 mean, 1 do not have any personal

that, but 1 don't know if the court has the

anymore. 1 know it did at one point, but

long time ago, in my experience, and 1

there are -- 1 don't know what the prohibitions

CLERK:

COURT:
CLERK:
to file
COURT:

CLERK:

COURT:
THOMAS:
COURT:
THOMAS:

COURT:

or limitations are on basically non-lawyers filing. But 1'm

-~ Ms. Starzyk or perhaps someone else in the

Your Honor, he can file it through the

Okay.

And you do have the discretion to allow a

via fax.

Okay.

1t's your discretion since there are ways

So ~-

And that's what 1 had asked --
Just a second.

Yes.

So, Mr. Hartman, do you have any issues

ACCESS TRANSCRIPTS, LLC _`l: 1_355-USE_ACCESS (373-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 117 of 119

,-"

40
with him -- with Mr. Thomas filing by fax?
MR. HARTMAN: Not at all, Your Honor. 1t's -~

THE COURT: Okay.

MR. HARTMAN: Historically, the volume of the
materials that he files will make it burdensome on everybody,
but fax is certainly available.

THE COURT: 1 will allow you to file by fax. 1 don't
know that you had asked before. 1 don't see any reason why you
can't file by fax. You're going to have a big phone bill, 1

suspect, from the amount of stuff you‘re faxing, but you can

certainly do that.

MR. THOMAS: 13 there an e-service that 1 can file
like Mr. Hartman is filing to make it easier so that 1 can use
that process to file through instead of doing the fax?

THE COURT: To be honest with you, 1 do not know.
Why don't you -~ let's -~ Ms. Starzyk, could you check?

THE CLERK: Yes, Your Honor.

THE COURT: Okay. So just hang on for a second. 1
honestly don't know the answer to the question.

MR. THOMAS: Okay.

MR. HARTMAN: So do we have March 22nd as a hearing
date?

THE COURT: We have March 22nd as a hearing date.

MR. HARTMAN: And that is a Friday, right?

THE COURT: 1 believe -~ yeah, 1 think it's a Friday.

¢;'*P

‘e;~.
11 ~»~

461

A<:cEss TRANS<:RIPTS, LLC _'j_: 1_855_USE_ACCESS (373_2223)

 

Case 14-50333-gs Doc 483-1 Entered 03/25/19 10:47:21 Page 118 of 119

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

,-~'\_

47

goes wrong.
MR. THOMAS: Okay.

THE COURT: 1, myself, have never personally done
that,

so 1 can't really give you a great deal of information on
it, but it is something that's on the web page.

MR. THOMAS: Okay.

THE coURT: okay.

MR. THOMAS: Thank you, Your Honor.

THE COURT: Thank you very much. Thank you.

MR. HARTMAN: Thank you, Your Honor.

THE COURT: We'll be in recess.

MS. COPPA~KNUDSON: Thank you, Your Honor.

THE CLERK: All rise.

(Proceedings concluded at 11:24 a.m.)

***~k~k

,_ . s
.i§:?;¢~
0 l

ACCESS TRANS<:RIPTS, LLC ill 1_855_USE_ACCESS (873_2223)

 

4 4 '4 ' P 9 of 119
C Se 1 50333 gs Doc 83-1 Entered 03/25/19 10. 7.21 age 11
a - -

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

 

 

/".

48

C E R T I F I C A T I O N
___________________________

 
 

/

ALICIA JARRETT/j AERT NO. 428 DATE: January 9, 2019

ACCESS TRANSCRIPTS, LLC

“’;PF'?
c-¢ »'7/ > 7

\e."»‘g="

AccEss TRANS<:RIPTS, LLC 111 1-855_USE~ACCESS (873_2223)

 

 

 

